 
REAL ESTATE PURCHASE AND SALES AGREEMENT


This Real Estate Purchase and Sales Agreement (hereinafter the "Agreement") is
made and entered into this 25th day of September, 2013, by and between Fund VIII
and Fund IX Associates, whose address or principal place of business is 6200 The
Corners Parkway, Suite 250, Norcross, GA 30092 (hereinafter the "Seller"), and
the State of Colorado, acting by and through the Department of Agriculture,
whose principal place of business is 700 Kipling Street, Suite 4000, Lakewood,
CO 80215 (hereinafter the "Buyer").
WITNESSETH:
WHEREAS, Seller is the owner of the following described real estate in the
County of Broomfield (formerly County of Boulder), Colorado:
LOT 1, INTERLOCKEN FILING NO 5A, A MINOR SUBDIVISION,
ACCORDING TO THE RECORDED PLAT THEREOF, RECORDED ON
MARCH 18, 1996, IN FILM ROLL 2113, RECEPTION NO. 0159254,
commonly known as 305 Interlocken Parkway, Broomfield, Colorado, together with
all interest of Seller in all easements and other appurtenances thereto, all
improvements thereon, all attached fixtures thereon and all oil, gas and other
mineral rights appurtenant to the real property, if any, owned by Seller
(hereinafter the "Property");


WHEREAS, Buyer desires to purchase the Property and is authorized to enter into
this Agreement pursuant to Colorado Revised Statute §24-82-102 and HB 13-1234.


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the parties hereto mutually agree as follows:


1.
Agreement for Sale and Purchase. Seller agrees to sell the Property, and Buyer
agrees to purchase the Property, on the terms and conditions set forth in this
Agreement. This Agreement consists of: (a) this Agreement and (b) Exhibit A, the
"Contract to Buy and Sell Real Estate (Commercial) (Property with No
Residences);



2.
Amendments, Assignment. This Agreement may only be amended by written agreement
executed by all parties hereto. Buyer may assign its right to purchase the
Property to a non-profit corporation, trust or other entity for purposes of
financing the acquisition of the Property, without consent of Seller. Buyer
reserves the right to direct Seller to issue a Deed for the Property to a
non-profit corporation, trust or other entity at the closing.



3.
Necessity of Approvals and Appropriation. It is specifically understood and
agreed by the parties that, in addition to other events or conditions identified
as contingencies by the parties in Section 9 hereof, including the State
Controller's approval required by § 24-30-202(1), C.R.S. , Buyer's obligation to
pay and the exercise of Seller's remedies in Section 21 of Exhibit A are
contingent upon availability of funds encumbered for this Agreement and Buyer's
liability for payment shall be limited to the amount remaining of such
encumbered Funds (provided that Seller shall have the right to terminate this
Agreement, if Buyer is unable to deliver the Purchase Price at Closing). Buyer,
at its sole discretion, shall have the right to terminate this Agreement without
penalty should it be unable to obtain financing or funds for the purchase of the
property for any reason or should any of the required approvals not be obtained
and Buyer shall have no further liability under this Agreement. Buyer's
obligation to close on the purchase of the Property shall be subject to Buyer's
approval prior


1

--------------------------------------------------------------------------------


to the expiration of the Due Diligence Period of a building inspection, title
insurance commitment, appraisal and other requirements set forth in this
Agreement and Exhibit A. After the expiration of the Due Diligence Period, any
matter not objected to by Buyer shall be deemed waived and the only remaining
contingency shall be receipt of the State approvals as expressly provided in
this Agreement.
 
4.
Representations and Warranties. Seller hereby represents and warrants to Buyer
as follows, with the understanding that Buyer shall rely upon said
representations and warranties. The representations and warranties of Seller
contained in this Section 4 shall be deemed made as of the date of this
Agreement and remade by Seller as of the date on which the closing of the
purchase and sale of the Property is consummated (the "Closing") in all material
respects, with the same force and effect as if made on, and as of the date of
Closing, subject to Seller's right to update such representations and warranties
by written notice to Buyer in a certificate to be delivered by Seller to Buyer
at Closing, and shall survive the Closing for a period of one hundred eighty
(180) days.



a)
Seller represents that Seller is the sole owner of the Property (and will be the
sole owner of the Property at the time of Closing), and that the Property is
(and at the time of closing will be) free and clear of all easements, liens,
restrictions and encumbrances, except those matters of public record.



b)
Seller represents and warrants that Seller had full authority and power to
execute this Agreement and to effectuate the sale transaction contemplated
herein.



c)
To the Seller's actual knowledge, Seller is not aware of any hazardous material
on the Property or the migration of hazardous material from or to other
property. Seller has no knowledge of any proceedings or inquiry by any
government authority with respect to the presence of hazardous material from the
Property or to other property.



d)
To Seller's actual knowledge, as of the date hereof, Seller has no knowledge of
any pending or contemplated claims, litigation, condemnation, administrative
actions or other legal proceedings which might affect the Property in a
materially adverse manner.



e)
Seller represents that Seller has no actual knowledge of: (1) any structural or
soil deficiencies with respect to the Property; (2) any notices from
governmental or quasi-governmental agencies with respect to the condition of the
Property; (3) any official notices of assessments for municipal services for the
Property which will become due and payable after the date of the closing, other
than assessments for municipal services for the Property made in the ordinary
course; (4) any delinquent bills for work, labor or materials relating to the
Property; and (5) any condition with respect to the Property that violates any
building code, zoning ordinance, or any land use regulation.

All references in this Agreement or in the attached Exhibit A to the "knowledge
of Seller" or to "Seller's knowledge" or words of similar import shall refer
only to the actual knowledge of Scott Brown, who has been actively involved in
the management of Seller's business in respect of the Property in the capacity
as the Asset Manager of the Property for Seller. The terms "knowledge of Seller"
or "to Seller's knowledge" or words of similar import shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, member, beneficial owner, officer, director,
agent, manager, representative or employee of Seller or of any of their
respective affiliates, or to impose on the individual named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the individual
named above arising out

2

--------------------------------------------------------------------------------


of any representations or warranties made herein or otherwise.


5.The provisions of this Agreement shall govern the relationship of Buyer and
Seller. In the event of conflicts or inconsistencies between this Agreement and
its exhibits or attachments, such conflicts or inconsistencies shall be resolved
by reference to the documents in the following order of priority:


The Colorado Special Provisions set forth in Section 8 of this Agreement;
The remaining portions of this Agreement;
Exhibit A - Contract to Buy and Sell Real Estate (Commercial) (Property with No
Residences)


6.Entire Agreement. This Agreement, its exhibits and specified addenda,
constitute the entire agreement between the parties relating to the subject
hereof, and any prior agreements pertaining thereto, whether oral or written,
have been merged and integrated into this Agreement.


7.Modification. No subsequent modification of any of the terms of this Agreement
shall be valid, binding on, or enforceable against the parties, unless made in
writing, signed by the parties and approved by the State Controller.


8.Colorado Special Provisions. The Special Provisions apply to all contracts
except where shown in italics. All references in the Special Provisions to
"State" shall be deemed to refer to Buyer, all references to "Contractor" shall
be deemed to refer to Seller, and all references to "Contract" shall be deemed
to refer to "Agreement".


A.CONTROLLER'S APPROVAL. CRS §24-30-202 (1).
This Contract shall not be valid until it has been approved by the Colorado
State Controller or designee.
B.FUND AVAILABILITY. CRS §24-30-202(5.5).
Financial obligations of the State payable after the current fiscal year are
contingent upon funds for that purpose being appropriated, budgeted, and
otherwise made available.
C.GOVERNMENTAL IMMUNITY.
No term or condition of this Contract shall be construed or interpreted as a
waiver, express or implied, of any of the immunities, rights, benefits,
protections, or other provisions, of the Colorado Governmental Immunity Act, CRS
§24-10-101 et seq., or the Federal Tort Claims Act, 28 U.S.C. §§1346(b) and 2671
et seq., as applicable now or hereafter amended.
D.INDEPENDENT CONTRACTOR
Contractor shall perform its duties hereunder as an independent contractor and
not as an employee. Neither Contractor nor any agent or employee of Contractor
shall be deemed to be an agent or employee of the State. Contractor and its
employees and agents are not entitled to unemployment insurance or workers
compensation benefits through the State and the State shall not pay for or
otherwise provide such coverage for Contractor or any of its agents or
employees. Unemployment insurance benefits shall be available to Contractor and
its employees and agents only if such coverage is made available by Contractor
or a third party. Contractor shall pay when due all applicable employment taxes
and income taxes and local head taxes incurred pursuant to this Contract.
Contractor shall not have authorization, express or implied, to bind the State
to any contract, liability or understanding, except as expressly set forth
herein. Contractor shall (a) provide and keep in force workers' compensation and
unemployment compensation insurance in the amounts required by law, (b) provide
proof thereof when requested by the State, and (c) be solely responsible for its
acts and those of its employees and agents.

3

--------------------------------------------------------------------------------


E. COMPLIANCE WITH LAW.
Contractor shall strictly comply with all applicable federal and State laws,
rules, and regulations in effect or hereafter established, including, without
limitation, laws applicable to discrimination and unfair employment practices.
F.CHOICE OF LAW.
Colorado law, and rules and regulations issued pursuant thereto, shall be
applied in the interpretation, execution, and enforcement of this Contract. Any
provision included or incorporated herein by reference which conflicts with said
laws, rules, and regulations shall be null and void. Any provision incorporated
herein by reference which purports to negate this or any other Special Provision
in whole or in part shall not be valid or enforceable or available in any action
at law, whether by way of complaint, defense, or otherwise. Any provision
rendered null and void by the operation of this provision shall not invalidate
the remainder of this Contract, to the extent capable of execution.
G.BINDING ARBITRATION PROHIBITED.
The State of Colorado does not agree to binding arbitration by any
extra-judicial body or person. Any provision to the contrary in this contact or
incorporated herein by reference shall be null and void.
H.SOFTWARE PIRACY PROHIBITION. Governor's Executive Order D 002 00.
State or other public funds payable under this Contract shall not be used by
Contractor for the acquisition, operation, or maintenance of computer software
in violation of federal copyright laws or applicable licensing restrictions.
Contractor hereby certifies and warrants that, during the term of this Contract
and any extensions, Contractor has and shall maintain in place appropriate
systems and controls to prevent such improper use of public funds. If the State
determines that Contractor is in violation of this provision, the State may
exercise any remedy available at law or in equity or under this Contract,
including, without limitation, immediate termination of this Contract and any
remedy consistent with federal copyright laws or applicable licensing
restrictions.
I.EMPLOYEE FINANCIAL INTEREST. CRS §§24-18-201 and 24-50-507.
The signatories aver that to their knowledge, no employee of the State has any
personal or beneficial interest whatsoever in the service or property described
in this Contract. Contractor has no interest and shall not acquire any interest,
direct or indirect, that would conflict in any manner or degree with the
performance of Contractor's services and Contractor shall not employ any person
having such known interests.
J.VENDOR OFFSET. CRS §§24-30-202 (1) and 24-30-202.4.
Subject to CRS §24-30-202.4 (3.5), the State Controller may withhold payment
under the State's vendor offset intercept system for debts owed to State
agencies for: (a) unpaid child support debts or child support arrearages; (b)
unpaid balances of tax, accrued interest, or other charges specified in CRS
§39-21-101, et seq.; (c) unpaid loans due to the Student Loan Division of the
Department of Higher Education; (d) amounts required to be paid to the
Unemployment Compensation Fund; and (e) other unpaid debts owing to the State as
a result of final agency determination or judicial action.
K.PUBLIC CONTRACTS FOR SERVICES. CRS §8-17.5-101.
[Not Applicable to Agreements relating to the offer, issuance, or sale of
securities, investment advisory services or fund management services, sponsored
projects, intergovernmental Agreements, or information technology services or
products and services] Contractor certifies, warrants, and agrees that it does
not knowingly employ or contract with an illegal alien who shall perform work
under this Contract and shall confirm the employment eligibility of all
employees who are newly hired for employment in the United States to perform
work under this Contract, through participation in the E-Verify Program or the
State program established

4

--------------------------------------------------------------------------------


pursuant to CRS §8-17.5-102(5)(c), Contractor shall not knowingly employ or
contract with an illegal alien to perform work under this Contract or enter into
a contract with a subcontractor that fails to certify to Contractor that the
subcontractor shall not knowingly employ or contract with an illegal alien to
perform work under this Contract. Contractor (a) shall not use E-Verify Program
or State program procedures to undertake pre-employment screening of job
applicants while this Contract is being performed, (b) shall notify the
subcontractor and the contracting State agency within three days if Contractor
has actual knowledge that a subcontractor is employing or contracting with an
illegal alien for work under this Contract, (c) shall terminate the subcontract
if a subcontractor does not stop employing or contracting with the illegal alien
within three days of receiving the notice, and (d) shall comply with reasonable
requests made in the course of an investigation, undertaken pursuant to CRS
§8-17.5-102(5), by the Colorado Department of Labor and Employment. If
Contractor participates in the State program, Contractor shall deliver to the
contracting State agency, Institution of Higher Education or political
subdivision, a written, notarized affirmation, affirming that Contractor has
examined the legal work status of such employee, and shall comply with all of
the other requirements of the State program. If Contractor fails to comply with
any requirement of this provision or CRS §8-17.5-101 et seq., the contracting
State agency, institution of higher education or political subdivision may
terminate this Contract for breach and, if so terminated, Contractor shall be
liable for damages.
L.PUBLIC CONTRACTS WITH NATURAL PERSONS. CRS §24-76.5-101.
Contractor, if a natural person eighteen (18) years of age or older, hereby
swears and affirms under penalty of perjury that he or she (a) is a citizen or
otherwise lawfully present in the United States pursuant to federal law, (b)
shall comply with the provisions of CRS §24- 76.5-101 et seq., and (c) has
produced one form of identification required by CRS §24-76.5- 103 prior to the
effective date of this Contract.


9.Additional Provisions to Exhibit A
#4.1    PURCHASE PRICE AND TERMS: The purchase price for the Property shall be
Six Million One Hundred Thousand Dollars ($6,100,000), payable in cash to Seller
by Buyer at the close of escrow.
#4.3    EARNEST MONEY DEPOSIT: Buyer shall deposit One Hundred Fifty Thousand
Dollars ($150,000) in an interest-bearing escrow account with Fidelity National
Title Company, 4683 S. Ulster #500, Denver, CO 80237, Attention: Jim Cimino
("Escrow Agent" or "Earnest Money Holder," as said term is used in Section 4.3
of the attached Exhibit A or "Title Company") within five (5) days of mutual
Agreement execution. The Earnest Money together with interest thereon shall
become non-refundable upon Buyer’s satisfaction of the Buyer’s Contingencies and
expiration of the Due Diligence Period except in the case of Seller’s breach of
the Agreement or as otherwise provided therein.
#7.6.2    ASSOCIATION DOCUMENTS: Seller will use diligent good faith efforts to
obtain and deliver a copy of the minutes of the most recent annual owners'
meeting. The failure or inability of Seller to do so (Seller having used
diligent good faith efforts) shall not be a default under this Agreement.
#10.6    DUE DILIGENCE DOCUMENTS:
#10.6.1 Assignable Service Contracts: Seller shall deliver copies of all
assignable contracts relating to the operation, maintenance and management of
the Property.

5

--------------------------------------------------------------------------------


#10.6.9 Insurance Certificates: For purposes of Section 10.6.9, Seller shall
deliver copies of insurance certificates (as opposed to insurance policies
evidencing Seller's insurance pertaining to the Property, since Seller's
insurance policies cover multiple properties in addition to the Property),
together with copies of any claims that have been made for the past three years
with respect to the Property.
#10.6.11 Environmental Reports: The phrase "to Seller's knowledge" is hereby
inserted immediately following the words "Seller warrants" in Subsection
10.6.11.
#16    PRORATIONS:


#16.1. Taxes. Seller acknowledges that Buyer is exempt from real property taxes,
    and other land based taxes. Seller agrees to prepay the current year’s real
property taxes for the Property at Closing, provided that the Closing occurs
during calendar year 2013. Seller hereby discloses to Buyer that real property
taxes for the year 2013 are under appeal. Seller and Buyer mutually acknowledge
and agree that if such tax appeal is not concluded prior to the Closing, then
any additional taxes payable for 2013, or any prior years in which Seller was
responsible for taxes on the Property, as a result of appeal shall be paid by
Seller, and any rebate of taxes paid by Seller at or prior to Closing shall be
and remain the exclusive property of Seller. The provisions of this section
shall survive the Closing.


#16.3 Association Assessments: The phrase "to Seller's knowledge" is hereby
inserted immediately following the words "Seller represents" in the 7th line of
Subsection 16.3.


#30     ADDITIONAL PROVISIONS:


A.
Due Diligence Period: Buyer will have a period of up to sixty (60) days from the
later of (i) the mutual execution of the Agreement and (ii) the date Seller
certifies to Buyer that Seller has delivered to Buyer all documents, records and
other Seller provided information specified in Section #30.B.2 of this
Agreement, to perform whatever inspections, tests, and review of the Property
that Buyer desires and remove all contingencies outlined in Section #30.B below
("Buyer’s Contingencies"). Buyer and its agents shall have the right to enter
the Property during the Due Diligence Period, shall have the right to talk to
Seller’s property manager and any previous tenants, provided that any such
entries upon the Property shall be made at reasonable times and upon reasonable
notice to Seller and shall not unreasonably interfere with use of the Property
by Seller. Buyer shall have the right to terminate the Agreement at any time
during the Due Diligence Period in the event that Buyer is not satisfied with
the Property. During the Due Diligence Period, Seller shall not enter into any
leases or contracts or other agreements or understandings which would be binding
on the Property or result in any liability to Buyer upon or after Buyer's
purchase of the Property without the written consent of Buyer, not to be
unreasonably withheld. Following the expiration of the Due Diligence Period (and
provided the Agreement is still in full force and effect) Seller shall not enter
into any leases or contracts or other agreements or understandings which would
be binding on the Property or result in any liability to Buyer upon or after
Buyer's purchase of the Property, without the written consent of Buyer, which
may be withheld in Buyer’s sole discretion.





B.
Buyer's Contingencies: Buyer's obligation to purchase the Property shall be
subject to the satisfaction or waiver by Buyer of conditions (and any other
conditions agreed to between Seller and Buyer in the Agreement), including the
following within the Due Diligence Period.




6

--------------------------------------------------------------------------------


i.
Review and acceptance of title to the Property. Seller will deliver to Buyer
within ten (10) days after mutual execution of this Agreement an extended
coverage ALTA owner’s title insurance commitment for the entire Property issued
by Fidelity National Title Insurance Company (the "Title Company"), committing
to insure marketable title to the Property in an amount equal to the Purchase
Price subject to such exceptions to title as shall be disclosed in the
commitment, together with copies of all deeds of trust, liens, parking
easements, rights of way, protective covenants and other encumbrances or
exception of documents against the Property as revealed by the title commitment.
The premium for the title insurance policy issued pursuant to the commitment
shall be paid by Seller; provided, however, that any extended coverage or
endorsements thereto, including, without limitation, any additional premium
expense for OEC (as said term is defined in Section 7.3 of the attached Exhibit
A), and the cost of any ALTA lender’s title insurance policy together with any
extended coverage or endorsements thereto, shall be the sole cost and expense of
Buyer. Within fifteen (15) days of receipt of (i) the owner’s title commitment
(with legible copies of all documents listed as exceptions in the commitment)
referred to above; and (ii) the ALTA survey described below, Buyer will advise
Seller which exceptions to title, if any, will be accepted by Buyer. In the
event there are unacceptable exceptions to the Buyer, Seller shall have until
the expiration of the Due Diligence Period to remove such exceptions; it being
understood and agreed that Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title (except
as to Monetary Exceptions, as such term is hereinafter defined) or survey as to
which Buyer provides written notice to Buyer as provided herein. If the
exceptions cannot or will not be removed, then the Buyer has the right to
terminate the Agreement. Seller shall be obligated to cure any Monetary
Objections at or prior to Closing, and may use the proceeds of the Purchase
Price at Closing for such purpose. "Monetary Objection" or "Monetary Objections"
shall mean (a) any mortgage, deed of trust, deed to secure debt or similar
security instrument encumbering all or any part of the Property, (b) any
mechanic's, materialman's or similar lien (unless resulting from any act or
omission of Buyer or any of its agents, contractors, representatives or
employees or any tenant of the Property), (c) the lien of ad valorem real or
personal property taxes, assessments and governmental charges, (d) any judgment
of record (other than a judgment of record against any tenant of the Property)
filed against the Property in the county or other applicable jurisdiction in
which the Property is located, (e) any Assessments from the Interlocken Owners
Association, Inc. applicable to the Property, and (f) any other lien or
encumbrance affecting title to the Property which can be removed according to
its terms by payment of a liquidated sum of money.



ii.
Review and acceptance of the Property and all matters relating thereto based on
Buyer's inspection, tests and review of all non-confidential or non-proprietary
documents affecting the Property, including without limitation confirmation that
the fair market value of the Property is not less than the Purchase Price
through an independent MAI appraisal, and review and acceptance of original or
true copies of the following delivered by Seller to Buyer (in addition to those
found in Section 10.6 of Exhibit A); provided, however, that for purposes of
this Agreement and Section 10.6 of Exhibit A, Seller shall only be required to
deliver documents that are within its actual possession and shall not be
required to prepare or obtain any reports, lists or other information which do
not currently exist; and further provided that Seller shall only be required to
make available at its offices for inspection and review any


7

--------------------------------------------------------------------------------


documents that are too voluminous to be easily copied and delivered to Buyer,
provided that those offices are in the Denver Metro area; and provided further
for purposes of this Agreement and Section 10.6 of Exhibit A that Seller shall
not be required to deliver or to make available for Buyer any appraisals, third
party reports obtained by Seller (other than any existing environmental,
inspection or engineering reports), strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller's obtaining of corporate authorization, attorney
work product, attorney-client privileged documents or other information in the
possession or control of Seller which Seller deems confidential or proprietary.
Seller makes no representation or warranty of any nature whatsoever, express or
implied, with respect to the ownership, enforceability, accuracy, adequacy or
completeness or otherwise of any of the Due Diligence Documents provided
pursuant to this section or Section 10.6 of the attached Exhibit A:


a.
All plans, drawings, and specifications relating to the site improvements,
including site architectural, landscape, lighting and signage plans, and any
soil reports, site and parking plans, architectural studies, ADA reports,
grading plans, topographical maps, hazardous materials studies, and similar data
relating to the Property in Seller’s possession.



b.
All pertinent correspondence and agreements with any governmental agencies
regarding the Property and/or improvements, information relating to any services
within the past one (1) year, connections or application fees, and a list and
complete copies of all licenses, permits, maps, approvals and covenants,
conditions and restrictions regarding the Property.



c.
Tax bills and operating expense statements for the Property for the last three
(3) years, and copies of all existing insurance certificates for the Property.



d.
Copies of all current leases and management and/or assignable third party vendor
contracts, as applicable.



e.
General ledger for the Property for the last three (3) years showing all
operating expenses of the Property, including, without limitation, repairs and
replacements.



iii.
Review and acceptance of the environmental condition of the Property, including,
without limitation, studies of possible toxic contamination of soil or
groundwater. Buyer shall be responsible for all costs and expenses associated
with any new studies or reports concerning the environmental condition of the
Property. Upon full execution of this Agreement, Seller will provide Buyer with
copies of all existing environmental reports in Seller’s possession.



iv.
Buyer shall have received a current ALTA Survey of the Property certified to
Buyer and to the Title Company preparing the title commitment above, and
complying with such survey requirements as may be reasonably required by Buyer.
Seller shall be responsible for all costs and expenses associated with such
survey. Seller shall, however, provide any current surveys in its possession and
shall identify any


8

--------------------------------------------------------------------------------


unrecorded easements known to Seller that encumber the Property.
 
v.
Buyer shall have received the proceeds from a private placement lease purchase
financing by no later than November 30, 2013 to finance the Purchase Price.



vi.
Buyer shall have received written approval from the Interlocken Owners
Association, Inc. (the "Association") to amend Section 4.1 of the Master
Declaration of Covenants, Conditions and Restrictions for Interlocken (as
amended, the "Declaration") to allow use of the Property as a facility related
to government office uses (the "Amendment to Declaration"). Buyer shall be
responsible for seeking the Amendment to Declaration and Buyer agrees to pay the
legal fees and expenses of the Association's counsel with respect to the
proposed Amendment to Declaration for Buyer's intended use of the Property,
regardless of whether the purchase and sale of the Property occurs.



vii.
To the extent deemed necessary by Buyer, Buyer shall have received written
approval from the Architectural Control Committee (the "Committee") for any
addition to the improvements on the Property to support Buyer's intended
ancillary laboratory uses for the Property. Buyer shall be responsible for
seeking any desired approvals from the Committee with respect to Buyer's
intended laboratory uses at the Property, and for all costs and expenses
associated with the same.



viii.
Buyer shall have received a certificate from the Association that there are no
outstanding assessments against the Property and that the existing building was
constructed in conformance with the Declaration. Buyer shall be responsible for
seeking such Certificate from the Association.



ix.
Review and approval of the Agreement by the State Controller, Office of the
Attorney General and Commissioner of the Colorado Department of Agriculture.



C.
Escrow Period: Escrow shall be opened at the offices of the Title Company, at
4683 S. Ulster #500, Denver, CO 80237, Attention: Jim Cimino, promptly following
mutual execution of the Agreement. Escrow shall be closed at said offices of the
Title Company on a date and time that is mutually agreeable to Buyer and Seller,
which date shall be within thirty (30) days from the removal of all Buyer’s
Contingencies and termination of the Due Diligence Period as outlined in
Sections 30.A and 30.B above, but in no event later than November 30, 2013.
Subject to the foregoing, the Closing shall take place at the offices of the
Title Company as set forth above at such specific time and date as shall be
designated by Buyer in a written notice to Seller given not less than three (3)
business days prior to Closing. If Buyer fails to give such notice, the Closing
shall be at the office of the Title Company at the address set forth above on
November 30, 2013, at 11:00 a.m. (Mountain time). The parties contemplate that
the transaction shall be closed with the concurrent delivery of the documents of
title and other closing documents and the payment of the Purchase Price. There
shall be no requirement for Seller and Buyer to meet for the Closing, and all
documents and all funds to be delivered at the Closing shall be delivered to the
Title Company unless the parties hereto mutually agree otherwise. Seller and
Buyer agree to use reasonable efforts to complete all requirements for the
Closing prior to the Closing date.








9

--------------------------------------------------------------------------------


D.
Documents to be Delivered on the Closing Date:



i.
A special warranty deed conveying fee simple title to the Property to Buyer
subject only to the Permitted Exceptions as defined in the Agreement. The legal
description of the Property in said special warranty deed shall be Seller's
Vesting Deed Legal Description.



ii.
A quitclaim deed conveying any residual or corrective legal description of the
Property to Buyer if requested by Buyer, pursuant to an ALTA Policy of Owner's
Title Insurance or a metes and bounds description conforming to the updated
survey;



iii.
An ALTA Policy of Owner’s Title Insurance or written commitment therefor (with
such endorsements as Buyer shall reasonably require at Buyer’s expense) issued
by the Title Company referenced above.



iv.
Such resolutions, authorizations, bylaws or other corporate / partnership
documents or agreements relating to Seller and Buyer as may reasonably be
required by the Title Company.



v.
Closing statement(s) in form and content satisfactory to Buyer and Seller.



vi.
Assignment and assumption agreements transferring Seller’s interests in licenses
and accepted service contracts to Buyer, in form and substance mutually
satisfactory to Seller and Buyer.



E.
Brokerage. Seller and Buyer each represent to the other that the sole brokers,
finder, consultant or other third party with whom they dealt or negotiated with
in connection with this Agreement or the transactions contemplated by this
Agreement are Stream Realty Partners for the Seller and Jones Lang LaSalle for
the Buyer (collectively, “Broker”). Seller shall pay the Broker pursuant to
separate agreement between Seller and Stream Realty Partners-Denver, LLC dated
April 8, 2013. Each party hereto agrees that if any person or entity other than
Broker makes a claim for brokerage commissions or finder's fees related to the
sale of the Property by Seller to Buyer, and such claim is made by, through or
on account of any acts or alleged acts of said party or its representatives,
said party will protect, indemnify, defend and hold the other party free and
harmless from and against any and all loss, liability, cost, damage and expense
(including reasonable attorneys’ fees) in connection therewith. The provisions
of this Section shall survive the Closing or any termination of this Agreement.
Section 21.1.2 of the attached Exhibit A is amended to insert the words, "and
Section E. Brokerage in the Additional Provisions in the Agreement to which this
Exhibit A is attached" immediately following the numbers "§§ 10.4, 22, 23 and
24" in the 4th line of said Section 21.1.2.



F.
Remedies for Seller's Default. Notwithstanding anything to the contrary in
Section 21.2 of Exhibit A attached hereto, if Seller fails to perform any of its
obligations under this Agreement for any reason other than Buyer's default or
the permitted termination of this Agreement by Seller or Buyer as expressly
provided herein, Buyer shall be entitled, as its sole and exclusive remedy,
either (a) to receive the return of the Earnest Money from Escrow Agent, which
return shall operate to terminate this Agreement and release Seller from any and
all liability hereunder, or (b) to enforce specific performance of the
obligation of Seller sell the Property to Buyer and to execute and deliver the
documents required to convey the


10

--------------------------------------------------------------------------------


Property to Purchaser in accordance with this Agreement; it being specifically
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Except as
provided in Section E. Brokerage, above, Buyer expressly waives its rights to
seek damages in the event of the default of Seller hereunder. Buyer shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Buyer fails to file suit for specific
performance against Seller in a court having jurisdiction, on or before sixty
(60) days following the date upon which the Closing was to have occurred, as
such Closing Date may have been extended pursuant to the provisions of this
Agreement.


G.
Electronic Delivery of Due Diligence Materials. Notwithstanding anything to the
contrary contained in Section 27.2 of the attached Exhibit A, Seller and Buyer
mutually acknowledge and agree that all due diligence deliveries required of
Seller under this Agreement and the attached Exhibit A to Buyer may be delivered
to Buyer's Broker Jones Lang LaSalle electronically via Internet, and such
delivery shall be deemed for all purposes effective delivery of the same to
Buyer.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------






THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT


*Persons signing for Contractor/Seller hereby swear and affirm that they are
authorized to act on Contractor/Seller's behalf and acknowledge that the State
is relying on their representations to that effect.





CONTRACTOR/SELLER
Fund VIII and Fund IX Associates


(See Attached Signature Page)




_______________________________________________
*Signature
By: __________________________________________


Title: _________________________________________


Date: _________________________________________


STATE OF COLORADO
John W. Hickenlooper GOVERNOR
Department of Agriculture




___/s/ John T. Salazar_________________________


By: __John T. Salazar_____ _____________________


Title: __Commissioner ___________________________


Date: ___September 24, 2013 _______________
STATE OF COLORADO
John W. Hickenlooper GOVERNOR
Department of Personnel & Administration
Office of the State Architect, Real Estate Programs
For the Executive Director


By: ___/s/Brandon Ates________________________
Brandon Ates, Real Estate Programs


Date: __9/23/13_______________
STATE OF COLORADO
LEGAL REVIEW
John W. Suthers, Attorney General






By:___/s/ Heidi Dineen____________________________
Heidi Dineen, Assistant Attorney General


Date: __9/23/13________

ALL CONTRACTS REQUIRE APPROVAL BY THE STATE CONTROLLER


CRS §24-30-202 requires the State Controller to approve all State contracts.
This Contract is not valid until signed and dated below by the State Controller
or delegate. Contractor is not authorized to begin performance until such time.
If Contractor begins performing prior thereto, the State of Colorado is not
obligated to pay Contractor for such performance or rents or costs incurred
hereunder.


STATE CONTROLLER
Robert Jaros, CPA, MBA, JD


By:___/s/ Robert Jaros________________________


Signature


Date:__9/25/13__________




12

--------------------------------------------------------------------------------




[SELLER'S SIGNATURE PAGE]


SELLER:


FUND VIII AND FUND IX ASSOCIATES,
a Georgia joint venture


By:    WELLS REAL ESTATE FUND VIII, L.P.,
a Georgia limited partnership


By:    Wells Partners, L.P.,
a Georgia limited partnership,
as general partner


By:     Wells Capital, Inc.,
a Georgia corporation,
as general partner


By:    /s/ Leo F. Wells, III                    
Name:     Leo F. Wells, III                    
Title:     President                    


    
By:        /s/ Leo F. Wells, III            
Leo F. Wells, III, general partner,


By:    WELLS REAL ESTATE FUND IX, L.P.,
a Georgia limited partnership


By:    Wells Partners, L.P.,
a Georgia limited partnership,
general partner


By:    Wells Capital, Inc.,
a Georgia corporation,
general partner


By:    /s/ Leo F. Wells, III                    
Name:     Leo F. Wells, III                    
Title:     President                


By:        /s/ Leo F. Wells, III            
Leo F. Wells, III, general partner





13

--------------------------------------------------------------------------------






1
The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission.
(CBS3-9-12) (Mandatory 1-13)
2

3
4    THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT
LEGAL AND TAX OR
5    OTHER COUNSEL BEFORE SIGNING.
6
7     CONTRACT TO BUY AND SELL REAL ESTATE
8     (COMMERCIAL)
9
(n Property with No Residences)

10    (o Property with Residences-Residential Addendum Attached)
11
12    Date: August 5, 2013
13
AGREEMENT



14
1.    AGREEMENT. Buyer, identified in §2.1, agrees to buy, and Seller,
identified in § 2.3, agrees to sell, the Property

15
described below on the terms and conditions set forth in this contract
(Contract).



16
2.    PARTIES AND PROPERTY.

17
2.1.    Buyer. Buyer, State of Colorado, acting by and through the Department of
Agriculture    , will take title to the Property

18
described below as o Joint Tenants o Tenants In Common n Other Tenancy in
Severalty    .

19
2.2.    Assignability and Inurement. This Contract n Shall o Shall Not be
assignable by Buyer without Seller's prior

20     written consent. Except as so restricted, this Contract shall inure to
the benefit of and be binding upon the heirs, personal
21
representatives, successors and assigns of the parties.

22
2.3.    Seller. Seller, Fund VIII & Fund IX Associates     , is the current
owner of the

23
Property described below.

24
2.4.    Property. The Property is the following legally described real estate in
the County of Broomfield    , Colorado:

25
SUB:INTERLOCKEN FILING NO 5A MINOR LOT:1 305 INTERLOCKEN PKWY BROOMFIELD 80021

26    RECPT:1679046 RECPT:1616560
27
28
29
known as No. 305 lnterlocken Parkway, Broomfield, Colorado (consisting of
approximately 47,444 rentable square feet situated on 4.26 acres),

30    Street Address    City    State    Zip


31
together with the interests, easements, rights, benefits, improvements and
attached fixtures appurtenant thereto, and all interest of

32
Seller in vacated streets and alleys adjacent thereto, except as herein excluded
(Property).

33    2.5.    Inclusions. The Purchase Price includes the following items
(Inclusions):
34
2.5.1.    Fixtures. If attached to the Property on the date of this Contract,
the following items are included unless

35
excluded under Exclusions (§ 2.6): lighting, heating, plumbing, ventilating and
air conditioning fixtures, inside telephone, network

36     and coaxial (cable) wiring and connecting blocks/jacks, floor coverings,
intercom systems, sprinkler systems and controls, garage
37    door openers including N/A    remote controls.
38     Other Fixtures: All Tenant Improvements currently installed.
39
40    If any fixtures are attached to the Property after the date of this
Contract, such additional fixtures are also included in the Purchase
41    Price.
42    2.5.2.    Personal Property. If on the Property, whether attached or not,
on the date of this Contract, the following
43    items are included unless excluded under Exclusions (§ 2.6): storm
windows, storm doors, window and porch shades, awnings,
44
blinds, screens, window coverings, curtain rods, drapery rods, heating stoves,
storage sheds, and all keys. If checked, the following

45
are included:    n Water Softeners     n Smoke/Fire Detectors n Carbon Monoxide
Alarms n Security Systems

46    n Satellite Systems (including satellite dishes).
47
Other Personal Property: All furniture, fixtures, and equipment currently
located within the property which shall be

48
memorialized with a mutually agreed upon inventory.

49
50
The Personal Property to be conveyed at Closing shall be conveyed by Seller free
and clear of all taxes (except

51
personal property taxes for the year of Closing), liens and encumbrances, except
_N/A     _.

52
Conveyance shall be by bill of sale or other applicable legal instrument.




--------------------------------------------------------------------------------




53
54    2.5.3.    Trade Fixtures. With respect to trade fixtures, Seller and Buyer
agree as follows:
55    N/A
56
The Trade Fixtures to be conveyed at Closing shall be conveyed by Seller free
and clear of all taxes (except personal

57
property taxes for the year of Closing), liens and encumbrances, except N/A    
    . Conveyance

58
shall be by bill of sale or other applicable legal instrument.

59
2.5.4.    Parking and Storage Facilities. o Use Only    n Ownership of the
following parking facilities:

60
All on-site parking     ; and o Use Only     n Ownership of the following
storage facilities: Any on-site facilities .

61
2.5.5.    Water Rights, Water and Sewer Taps.

62
2.5.5.1. Deeded Water Rights. The following legally described water rights:

64
65
66
Any water rights shall be conveyed by o N/A     Deed o Other applicable legal
instrument.

67
o 2.5.5.2. Well Rights. If any water well is to be transferred to Buyer, Seller
agrees to supply required

68
information about such well to Buyer. Buyer understands that if the well to be
transferred is a Small Capacity Well or a Domestic

69
Exempt Water Well used for ordinary household purposes, Buyer shall, prior to or
at Closing, complete a Change in Ownership

70
form for the well. If an existing well has not been registered with the Colorado
Division of Water Resources in the Department of

71
Natural Resources (Division), Buyer shall complete a registration of existing
well form for the well and pay the cost of

72
registration. If no person will be providing a closing service in connection
with the transaction, Buyer shall file the form with the

73
Division within sixty days after Closing. The Well Permit # is _N/A    _.

74
2.5.5.3. o Water Stock Certificates:

75
76
77    2.5.5.4. n Water Tap    n Sewer Tap


78
Note: Buyer is advised to obtain, from the provider, written confirmation of the
amount remaining to be paid, if any, time

79
and other restrictions for transfer and use of the tap.

80
2.5.5.5. Other Rights:

81
82
83    2.6.    Exclusions. The following items are excluded (Exclusions):
84    N/A
85
86    3.    DATES AND DEADLINES.
Item No.
Reference
Event
Date or Deadline
1
§4.3
Alternative Earnest Money Deadline
N/A
 
 
Title and Association
 
2
§7.1
Record Title Deadline
MEC + 10 days
3
§7.5
Exceptions Request Deadline
MEC + 25 days
4
§8.1
Record Title Objection Deadline
MEC + 25 days
5
§8.2
Off-Record Title Deadline
MEC + 20 days
6
§8.2
Off-Record Title Objection Deadline
MEC + 25 days
7
§8.3
Title Resolution Deadline
MEC + 30 days
8
§7.6
Association Documents Deadline
MEC + 10 days
9
§7.6
Association Documents Objection Deadline
MEC + 30 days
10
§8.5
Right of First Refusal Deadline
N/A
 
 
Seller's Property Disclosure
 
11
§10.1
Seller's Property Disclosure Deadline
MEC + 20 days
 
 
Loan and Credit
 
12
§5.1
Loan Application Deadline
N/A
13
§5.2
Loan Objection Deadline
N/A
14
§5.3
Buyer's Credit Information Deadline
N/A
15
§5.3
Disapproval of Buyer's Credit Information Deadline
N/A
16
§5.4
Existing Loan Documents Deadline
N/A
17
§5.4
Existing Loan Documents Objection Deadline
N/A
18
§5.4
Loan Transfer Approval Deadline
N/A




--------------------------------------------------------------------------------




Item No.
Reference
Event
Date or Deadline
 
 
Appraisal
 
19
§6.2
Appraisal Deadline
N/A
20
§6.2
Appraisal Objection Deadline
N/A
 
 
Survey
 
21
§9.1
Current Survey Deadline
MEC + 10 days
22
§9.2
Current Survey Objection Deadline
MEC + 20 days
 
 
Inspection and Due Diligence
 
23
§10.2
Inspection Objection Deadline
MEC + 60 days
24
§10.3
Inspection Resolution Deadline
MEC + 60 days
25
§10.5
Property Insurance Objection Deadline
MEC + 60 days
26
§10.6
Due Diligence Documents Delivery Deadline
MEC + 60 days
27
§10.7
Due Diligence Documents Objection Deadline
MEC + 60 days
28
§10.8
Environmental Inspection Objection Deadline
MEC + 60 days
29
§10.8
ADA Evaluation Objection Deadline
MEC + 60 days
30
§11.1
Tenant Estoppel Statements Deadline
N/A
31
§11.2
Tenant Estoppel Statements Objection Deadline
N/A
 
 
Closing and Possession
 
32
§12.3
Closing Date
MEC + 90 days
33
§17
Possession Date
MEC + 90 days
34
§17
Possession Time
 
35
§28
Acceptance Deadline Date
 
36
§28
Acceptance Deadline Time
 
 
 
 
 
 
 
 
 

87
Note: Applicability of Terms.

88
Any box, blank or line in this Contract left blank or completed with the
abbreviation "N/A", or the word "Deleted" means such

89
provision in Dates and Deadlines (§ 3), including any deadline, is not
applicable and the corresponding provision of this Contract

90
to which reference is made is deleted.



91
The abbreviation "MEC'' (mutual execution of this Contract) means the date upon
which both parties have signed this Contract.



92
4.     PURCHASE PRICE AND TERMS.

93
4.1.    Price and Terms. The Purchase Price set forth below shall be payable in
U.S. Dollars by Buyer as follows:

Item No.
Reference
Item
Amount
Amount
1
§4.1
Purchase Price
$6,100,000.00
 
2
§4.3
Earnest Money
 
$150,000.00
3
§4.5
New Loan
$0.00
4
§4.6
Assumption Balance
$0.00
5
§4.7
Seller or Private Financing
$0.00
6
 
 
 
 
7
 
 
 
 
8
§4.4
Cash at Closing
 
$5,950,000
9
 
TOTAL
$6,100,000.00
$6,100,000.00

94
4.2. Seller Concession. Seller, at Closing, shall credit, as directed by Buyer,
an amount of $ N/A to assist

95
with any or all of the following: Buyer's closing costs (Seller Concession).
Seller Concession is in addition to any sum Seller has

96
agreed to pay or credit Buyer elsewhere in this Contract. Seller Concession will
be reduced to the extent it exceeds the aggregate

97
of what is allowed by Buyer's lender as set forth in the Closing Statement at
Closing.



98
4.3. Earnest Money. The Earnest Money set forth in this section, in the form of
Cash ,

99
shall be payable to and held by Fidelity National Title Insurance Company
(Earnest Money Holder), in its trust account, on behalf of both

100
Seller and Buyer. The Earnest Money deposit shall be tendered, by Buyer, with
this Contract unless the parties mutually agree to

101
an Alternative Earnest Money Deadline (§ 3) for its payment. The parties
authorize delivery of the Earnest Money deposit to the

102    company conducting the Closing (Closing Company), if any, at or before
Closing. In the event Earnest Money Holder has agreed
103    to have interest on Earnest Money deposits transferred to a fund
established for the purpose of providing affordable housing to
104     Colorado residents, Seller and Buyer acknowledge and agree that any
interest accruing on the Earnest Money deposited with the
105 Earnest Money Holder in this transaction shall be transferred to such fund.



--------------------------------------------------------------------------------




1064.3.1. Alternative Earnest Money Deadline. The deadline for delivering the
Earnest Money, if other than at the
107
time of tender of this Contract is as set forth as the Alternative Earnest Money
Deadline (§ 3).

108
4.3.2. Return of Earnest Money. If Buyer has a Right to Terminate and timely
terminates, Buyer shall be

109entitled to the return of Earnest Money as provided in this Contract. If this
Contract is terminated as set forth in§ 25 and, except as
110provided in§ 24, if the Earnest Money has not already been returned following
receipt of a Notice to Terminate, Seller agrees to
111     execute and return to Buyer or Broker working with Buyer, written mutual
instructions, i.e., Earnest Money Release form, within
112 three days of Seller's receipt of such form.
113 4.4. Form of Funds; Time of Payment; Funds Available.
114 4.4.l. Good Funds. All amounts payable by the parties at Closing, including
any loan proceeds, Cash at Closing
115    and closing costs, shall be in funds that comply with all applicable
Colorado laws, including electronic transfer funds, certified
116    check, savings and loan teller's check and cashier's check (Good Funds).
117     4.4.2. Available Funds. All funds required to be paid at Closing or as
otherwise agreed in writing between the
118
parties shall be timely paid to allow disbursement by Closing Company at Closing
OR SUCH PARTY SHALL BE IN DEFAULT.

119
Buyer represents that Buyer, as of the date of this Contract, n Does o Does Not
have funds that are immediately verifiable and

120
available in an amount not less than the amount stated as Cash at Closing in §
4.1.

121 4.5. New Loan.
122    4.5.l.    Buyer to Pay Loan Costs. Buyer, except as provided in § 4.2, if
applicable, shall timely pay Buyer's loan
123        costs, loan discount points, prepaid items and loan origination fees,
as required by lender.
124    4.5.2.    Buyer May Select Financing. Buyer may pay in cash or select
financing appropriate and acceptable to
125    Buyer, including a different loan than initially sought, except as
restricted in § 4.5.3 or§ 30 (Additional Provisions).
126    4.5.3.    Loan Limitations. Buyer may purchase the Property using any of
the following types of loans:
127    o Conventional     o Other
_____________________________________________________________________________.
128 4.6. Assumption. Buyer agrees to assume and pay an existing loan in the
approximate amount of the Assumption.
129    Balance set forth in § 4.1, presently payable at $ per including
principal and interest
130    presently at the rate of % per annum, and also including escrow for the
following as indicated: o Real Estate Taxes
13l    o Property Insurance Premium and o .
132    Buyer agrees to pay a loan transfer fee not to exceed $     . At the time
of assumption, the new interest rate shall
133     not exceed % per annum and the new payment shall not exceed $ per
principal and
134    interest, plus escrow, if any. If the actual principal balance of the
existing loan at Closing is less than the Assumption Balance,
135    which causes the amount of cash required from the Buyer at Closing to be
increased by more than $ , then Buyer has
136    the Right to Terminate under § 25.1, on or before Closing Date (§ 3),
based on the reduced amount of the actual principal balance.
137    Seller o Shall o Shall Not be released from liability on said loan. If
applicable, compliance with the requirements for
138    release from liability shall be evidenced by delivery o on or before Loan
Transfer Approval Deadline (§ 3) o at Closing of
139    an appropriate letter of commitment from lender. Any cost payable for
release of liability shall be paid by
140    in an amount not to exceed $ .
141 4.7. Seller or Private Financing. Buyer agrees to execute a promissory note
payable to ,
142    as o Joint Tenants o Tenants In Common o Other         , on the note form
as indicated:
143    o (Default Rate) NTD81-10-06    o Other secured by a
144    (1st, 2nd, etc) deed of trust encumbering the Property, using the form as
indicated:
145    o Due on Transfer - Strict (TD72-8-10) o Due on Transfer - Creditworthy
(TD73-8- J 0) o Assumable - Not Due on
146    Transfer (TD74-8-10) o Other .
147    The promissory note shall be amortized on the basis of o Years o Months,
payable at $
148    per including principal and interest at the rate of % per annum. Payments
shall commence
149     and shall be due on the day of each succeeding . If not sooner
150    paid, the balance of principal and accrued interest shall be due and
payable after Closing.
151    Payments o Shall o Shall Not be increased by of estimated annual real
estate taxes, and o Shall o Shall
152    Not be increased by of estimated annual property insurance premium. The
loan shall also contain the following
153    terms: (1) if any payment is not received within days after its due date,
a late charge of % of such payment
154    shall be due; (2) interest on lender disbursements under the deed of
trust shall be % per annum; (3) default interest rate
155    shall be % per annum; (4) Buyer may prepay without a penalty except ;
156    and (5) Buyer o Shall o Shall Not execute and deliver, at Closing, a
Security Agreement and UCC-1 Financing Statement
157    granting the holder of the promissory note a (1st, 2nd, etc) lien on the
personal property included in this sale.
158    Buyer o Shall o Shall Not provide a mortgagee's title insurance policy at
Buyer's expense.















--------------------------------------------------------------------------------






159
TRANSACTION PROVISIONS





160    5.    FINANCING CONDITIONS AND OBLIGATIONS
1615.1.    Loan Application. If Buyer is to pay all or part of the Purchase
Price by obtaining one or more new loans (New
162
Loan), or if an existing loan is not to be released at Closing, Buyer, if
required by such lender, shall make an application verifiable

163
by such lender, on or before Loan Application Deadline (§ 3) and exercise
reasonable efforts to obtain such loan or approval.

164
5.2.    Loan Objection. If Buyer is to pay all or part of the Purchase Price
with a New Loan, this Contract is conditional

165
upon Buyer determining, in Buyer's sole subjective discretion, whether the New
Loan is satisfactory to Buyer, including its

166
availability, payments, interest rate, terms, conditions, and cost of such New
Loan. This condition is for the sole benefit of Buyer.

167
Buyer has the Right to Terminate under § 25.1, on or before Loan Objection
Deadline (§ 3), if the New Loan is not satisfactory to

168
Buyer, in Buyer's sole subjective discretion. IF SELLER DOES NOT TIMELY RECEIVE
WRITTEN NOTICE TO

169
TERMINATE, BUYER'S EARNEST MONEY SHALL BE NONREFUNDABLE, except as otherwise
provided in this

170
Contract (e.g., Appraisal, Title, Survey).

171
5.3.    Credit Information and Buyer's New Senior Loan. If Buyer is to pay all
or part of the Purchase Price by

172
executing a promissory note in favor of Seller, or if an existing loan is not to
be released at Closing, this Contract is conditional

173
(for the sole benefit of Seller) upon Seller's approval of Buyer's financial
ability and creditworthiness, which approval shall be at

174
Seller's sole subjective discretion. In such case: (1) Buyer shall supply to
Seller by Buyer's Credit Information Deadline (§ 3),

175
at Buyer's expense, information and documents (including a current credit
report) concerning Buyer's financial, employment and

176
credit condition and Buyer's New Senior Loan, defined below, if any; (2) Buyer
consents that Seller may verify Buyer's financial.

177
ability and creditworthiness; (3) any such information and documents received by
Seller shall be held by Seller in confidence, and

178
not released to others except to protect Seller's interest in this transaction;
and (4) in the event Buyer is to execute a promissory

179
note secured by a deed of trust in favor of Seller, this Contract is conditional
(for the sole benefit of Seller) upon Seller's approval

180
of the terms and conditions of any New Loan to be obtained by Buyer if the deed
of trust to Seller is to be subordinate to Buyer's

181
New Loan (Buyer's New Senior Loan). If the Cash at Closing is less than as set
forth in § 4.1 of this Contract or Buyer's New

182
Senior Loan changes from that approved by Seller, Seller has the Right to
Terminate under § 25.1, at or before Closing. If Seller

183
disapproves of Buyer's financial ability, creditworthiness or Buyer's New Senior
Loan, in Seller's sole subjective discretion, Seller

184
has the Right to Terminate under § 25.1, on or before Disapproval of Buyer's
Credit Information Deadline (§ 3).

185
5.4.    Existing Loan Review. If an existing loan is not to be released at
Closing, Seller shall deliver copies of the loan

186
documents (including note, deed of trust, and any modifications) to Buyer by
Existing Loan Documents Deadline (§ 3). For the

187
sole benefit of Buyer, this Contract is conditional upon Buyer's review and
approval of the provisions of such loan documents.

188
Buyer has the Right to Terminate under § 25.1, on or before Existing Loan
Documents Objection Deadline (§ 3), based on any

189
unsatisfactory provision of such loan documents, in Buyer's sole subjective
discretion. If the lender's approval of a transfer of the

190
Property is required, this Contract is conditional upon Buyer's obtaining such
approval without change in the terms of such loan,

191
except as set forth in § 4.6. If lender's approval is not obtained by Loan
Transfer Approval Deadline (§ 3), this Contract shall

192
terminate on such deadline. Seller has the Right to Terminate under § 25. l, on
or before Closing, in Seller's sole subjective

193discretion, if Seller is to be released from liability under such existing
loan and Buyer does not obtain such compliance as set
194forth in § 4.6.


195
    6.    APPRAISAL PROVISIONS

196
6.1    Lender Property Requirements. If the lender imposes any requirements or
repairs (Requirements) to be made to

197
the Property (e.g., roof repair, repainting), beyond those matters already
agreed to by Seller in this Contract, Seller has the Right to

198
Terminate    under § 25.1, (notwithstanding § 10 of this Contract), on or before
three days following Seller's receipt of the

199
Requirements, based on any unsatisfactory Requirements, in Seller's sole
subjective discretion. Seller's Right to Terminate in this

200
§ 6.1 shall not apply if, on or before any termination by Seller pursuant to
this § 6.1: (1) the parties enter into a written agreement

201    regarding the Requirements; or (2) the Requirements have been completed;
or (3) the satisfaction of the Requirements is waived in
202    writing by Buyer.
203        6.2    Appraisal Condition. The applicable Appraisal provision set
forth below shall apply to the respective loan type set
204
forth in § 4.5.3, or if a cash transaction, i.e. no financing, § 6.2. l shall
apply.

205
6.2.1.    Conventional/Other. Buyer has the sole option and election to
terminate this Contract if the Property's

206
valuation, determined by an appraiser engaged on behalf of Buyer     ,

207
is less than the Purchase Price. The appraisal shall be received by Buyer or
Buyer's lender on or before Appraisal Deadline (§ 3).

208
Buyer has the Right to Terminate under § 25.1, on or before Appraisal Objection
Deadline (§ 3), if the Property's valuation is

209
less than the Purchase Price and Seller's receipt of either a copy of such
appraisal or written notice from lender that confirms the

210
Property's valuation is less than the Purchase Price. This § 6.2.l is for the
sole benefit of Buyer.

211
6.3.    Cost of Appraisal. Cost of any appraisal to be obtained after the date
of this Contract shall be timely paid by

212
n Buyer o Seller . The cost of the appraisal may include any and all fees paid
to the appraiser, appraisal management company,

213
lender's agent or all three.




--------------------------------------------------------------------------------






2147.    EVIDENCE OF TITLE AND ASSOCIATION DOCUMENTS.
215
7.1.    n Seller Selects Title Insurance Company. If this box is checked, Seller
shall select the title insurance company

216
to furnish the owner's title insurance policy at Seller's expense. On or before
Record Title Deadline (§ 3), Seller shall furnish to

217
Buyer, a current commitment for owner's title insurance policy (Title
Commitment), in an amount equal to the Purchase Price, or

218
if this box is checked, o an Abstract of title certified to a current date.
Seller shall cause the title insurance policy to be issued

219
and delivered to Buyer as soon as practicable at or after Closing.

220
7.2.    o Buyer Selects Title Insurance Company. If this box is checked, Buyer
shall select the title insurance company

221
to furnish the owner's title insurance policy at Buyer's expense. On or before
Record Title Deadline (§ 3), Buyer shall furnish to

222
Seller, a current commitment for owner's title insurance policy (Title
Commitment), in an amount equal to the Purchase Price.

223If neither box in § 7.1 or § 7.2 is checked, § 7.1 applies. 224
225
7.3.    Owner's Extended Coverage (OEC). The Title Commitment n Shall o Shall
Not commit to delete or insure

226
over the standard exceptions which relate to: (1) parties in possession, (2)
unrecorded easements, (3) survey matters, (4)

227
unrecorded mechanics' liens, (5) gap period (effective date of commitment to
date deed is recorded), and (6) unpaid taxes,

228
assessments and unredeemed tax sales prior to the year of Closing (OEC).

229
Note: The title insurance company may not agree to delete or insure over any or
all of the standard exceptions.

230
7.3.1.    Premium for OEC. If the title insurance company agrees to provide an
endorsement for OEC, any

231
additional premium expense to obtain an endorsement for OEC shall be paid by n
Buyer o Seller o One-Half by Buyer and

232
One-Half by Seller o Other .

233
7.4.    Buyer's Right to Review Title Commitment and Title Documents. Buyer has
the right to review the Title

234
Commitment, its provisions and Title Documents (defined in § 7.5), and if not
satisfactory to Buyer, Buyer may exercise Buyer's

235
rights pursuant to § 8.1.

236
7.5.    Copies of Exceptions. Unless the box in § 7.2 is checked (Buyer Selects
Title Insurance Company) on or before

237
Record Title Deadline (§ 3), Seller, at Seller's expense, shall furnish to Buyer
and N/A     , (1) copies of

238
any plats, declarations, covenants, conditions and restrictions burdening the
Property, and (2) if a Title Commitment is required to

239
be furnished, and if this box is checked o Copies of any Other Documents (or, if
illegible, summaries of such documents) listed

240
in the schedule of exceptions (Exceptions). Even if the box is not checked,
Seller shall have the obligation to furnish these

241
documents pursuant to this section if requested by Buyer any time on or before
Exceptions Request Deadline (§ 3). This

242
requirement shall pertain only to documents as shown of record in the office of
the clerk and recorder in the county where the

243
Property is located. The Abstract or Title Commitment, together with any copies
or summaries of such documents furnished

244
pursuant to this section, constitute the title documents (collectively, Title
Documents).

245
7.5.1.    Existing Abstracts of Title. Seller shall deliver to Buyer copies of
any abstracts of title covering all or any

246
portion of the Property (Abstract) in Seller's possession on or before Record
Title Deadline (§ 3).

247
7.6.    Homeowners' Association Documents. Homeowners' Association Documents
(Association Documents) consist of

248
the following:

249
7.6.1.    All Homeowners' Association declarations, bylaws, operating
agreements, rules and regulations, party wall

250
agreements;

251
7.6.2.    Minutes of most recent annual owners' meeting;

252
7.6.3.    Minutes of any directors' or managers' meetings during the six-month
period immediately preceding the

253
date of this Contract. If none of the preceding minutes exist, then the most
recent minutes, if any (§§ 7.6.I, 7.6.2 and 7.6.3,

254
collectively, Governing Documents).

255
7.6.4.    The most recent financial documents which consist of: (1) annual and
most recent balance sheet, (2) annual

256
and most recent income and expenditures statement, (3) annual budget, and (4)
reserve study, if any (collectively, Financial

257
Documents).

258
7.6.5.    Common Interest Community Disclosure. THE PROPERTY IS LOCATED WITHIN A
COMMON

259
INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY. THE
OWNER

260
OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER'S ASSOCIATION FOR
THE

261
COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND REGULATIONS OF THE

262
ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL IMPOSE
FINANCIAL

263
OBLIGATIONS UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION TO PAY

264
ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE ASSESSMENTS, THE

265
ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT TO PAY THE
DEBT. THE

266
DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE

267
OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE

268
ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND THE APPROVAL OF THE
ASSOCIATION.

269
PURCHASERS OF PROPERTY WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE
THE

270
FINANCIAL OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY

271
READ THE DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS
OF

272
THE ASSOCIATION.




--------------------------------------------------------------------------------






273    7.6.6.    Association Documents to Buyer.
274    n    7.6.6.1.    Seller to Provide Association Documents. Seller shall
cause the Association Documents to be
275    provided to Buyer, at Seller's expense, on or before Association
Documents Deadline (§ 3).
276    n    7.6.6.2.    Seller Authorizes Association. Seller authorizes the
Association to provide the Association
277    Documents to Buyer, at Seller's expense.
278    7.6.6.3.    Seller's Obligation. Seller's obligation to provide the
Association Documents shall be fulfilled
279    upon Buyer's receipt of the Association Documents, regardless of who
provides such documents.
280    Note: If neither box in this § 7.6.6 is checked, the provisions of §
7.6.6.1 shall apply.
281    7.6.7.    Conditional on Buyer's Review. Buyer has the right to review
the Association Documents. Buyer has the
282    Right to Terminate under § 25.1, on or before Association Documents
Objection Deadline (§ 3), based on any unsatisfactory
283    provision in any of the Association Documents, in Buyer's sole subjective
discretion. Should Buyer receive the Association
284    Documents after Association Documents Deadline (§ 3), Buyer, at Buyer's
option, has the Right to Terminate under § 25.1 by
285    Buyer's Notice to Terminate received by Seller on or before ten days
after Buyer's receipt of the Association Documents. If Buyer
286    does not receive the Association Documents, or if Buyer's Notice to
Terminate would otherwise be required to be received by
287    Seller after Closing Date (§ 3), Buyer's Notice to Terminate shall be
received by Seller on or before Closing (§ 12.3). If Seller
288    does not receive Buyer's Notice to Terminate within such time, Buyer
accepts the provisions of the Association Documents as
289    satisfactory, and Buyer waives any Right to Terminate under this
provision, notwithstanding the provisions of § 8.5.
290
291    8.    RECORD TITLE AND OFF-RECORD TITLE.
292    8.1.     Record Title. Buyer has the right to review and object to any of
the Title Documents (Right to Object to Title,
293    Resolution), as set forth in § 8.3. Buyer's objection may be based on any
unsatisfactory form or content of Title Commitment,
294    notwithstanding § 13, or any other unsatisfactory title condition, in
Buyer's sole subjective discretion. If Buyer objects to any of
295    the Title Documents, Buyer shall cause Seller to receive Buyer's Notice
to Terminate or Notice of Title Objection on or before
296    Record Title Objection Deadline (§ 3). If Title Documents are not
received by Buyer, on or before the Record Title Deadline
297    (§ 3), or if there is an endorsement to the Title Commitment that adds a
new Exception to title, a copy of the new Exception to title
298    and the modified Title Commitment shall be delivered to Buyer. Buyer
shall cause Seller to receive Buyer's Notice to Terminate
299    or Notice of Title Objection on or before ten days after receipt by Buyer
of the following documents: (1) any required Title
300    Document not timely received by Buyer, (2) any change to the Title
Documents, or (3) endorsement to the Title Commitment. If
301    Seller receives Buyer's Notice to Terminate or Notice of Title Objection,
pursuant to this § 8.1 (Record Title), any title objection
302    by Buyer and this Contract shall be governed by the provisions set forth
in § 8.3 (Right to Object to Title, Resolution). If Seller
303    does not receive Buyer's Notice to Terminate or Notice of Title Objection
by the applicable deadline specified above, Buyer
304    accepts the condition of title as disclosed by the Title Documents as
satisfactory.
305    8.2.     Off-Record Title. Seller shall deliver to Buyer, on or before
Off-Record Title Deadline (§ 3), true copies of all
306    existing surveys in Seller's possession pertaining to the Property and
shall disclose to Buyer all easements, liens (including,
307    without limitation, governmental improvements approved, but not yet
installed) or other title matters (including, without
308    limitation, rights of first refusal and options) not shown by public
records, of which Seller has actual knowledge (Off-Record
309    Matters). Buyer has the right to inspect the Property to investigate if
any third par!Y has any right in the Property not shown by
310    public records (such as an unrecorded easement, unrecorded lease,
boundary line discrepancy or water rights). Buyer's Notice to
311    Terminate or Notice of Title Objection of any unsatisfactory condition
(whether disclosed by Seller or revealed by such inspection,
312    notwithstanding § 13), in Buyer's sole subjective discretion, shall be
received by Seller on or before Off-Record Title Objection
313    Deadline (§ 3). If Seller receives Buyer's Notice to Terminate or Notice
of Title Objection pursuant to this § 8.2 (Off-Record
314    Title), any title objection by Buyer and this Contract shall be governed
by the provisions set forth in § 8.3 (Right to Object to Title,
315    Resolution). If Seller does not receive Buyer's Notice to Terminate or
Notice of Title Objection on or before Off-Record Title
316    Objection Deadline (§ 3), Buyer accepts title subject to such rights, if
any, of third parties of which Buyer has actual knowledge.
317    Unless disclosed in writing, Seller represents and warrants that there
are no Off-Record Matters.
318    8.3.     Right to Object to Title, Resolution. Buyer's Right to Object to
Title shall include, but not be limited to those
319    matters set forth in §§ 8.1 (Record Title), 8.2 (Off-Record Title) and 13
(Transfer of Title), in Buyer's sole subjective discretion
320    (collectively, Right to Object to Title). If Buyer objects to any title
matter, on or before the applicable deadline, Buyer has the
321    option to either (1) object to the condition of title, or (2) terminate
this Contract.
322    8.3.2.    Title Resolution. If Seller receives Buyer's Notice of Title
Objection, as provided in § 8.1 (Record Title) or
323    § 8.2 (Off-Record Title), on or before the applicable deadline, and if
Buyer and Seller have not agreed to a written settlement
324    thereof on or before Title Resolution Deadline (§ 3), this Contract shall
terminate on the expiration of Title Resolution Deadline
325    (§ 3), unless Seller receives Buyer's written withdrawal of Buyer's
Notice of Title Objection (i.e., Buyer's written notice to waive
326    objection to such items and waives the Right to Terminate for that
reason), on or before expiration of Title Resolution Deadline
327    (§ 3).
328    8.3.3.    Right to Terminate - Title Objection. Buyer has the Right to
Terminate under § 25.l, on or before the
329    applicable deadline, based on any unsatisfactory title matter, in Buyer's
sole subjective discretion.
330    8.4.     Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE
SUBJECT TO GENERAL OBLIGATION
331    INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON
THE TAXABLE



--------------------------------------------------------------------------------






332    PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE
PLACED AT
333    RISK FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH
DEBT WHERE
334    CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO
DISCHARGE SUCH
335    INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYERS SHOULD
INVESTIGATE THE
336    SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY CONTACTING
THE COUNTY
337    TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR THE PROPERTY,
AND BY
338    OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY COMMISSIONERS, THE
COUNTY
339    CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
340    Buyer has the Right to Terminate under §25.I, on or before Off-Record
Title Objection Deadline (§ 3), based on any
341    unsatisfactory effect of the Property being located within a special
taxing district, in Buyer's sole subjective discretion.
342        8.5.     Right of First Refusal or Contract Approval. If there is a
right of first refusal on the Property, or a right to
343    approve this Contract, Seller shall promptly submit this Contract
according to the terms and conditions of such right. If the holder
344    of the right of first refusal exercises such right or the holder of a
right to approve disapproves this Contract, this Contract shall
345    terminate. If the right of first refusal is waived explicitly or expires,
or the Contract is approved, this Contract shall remain in full
346    force and effect. Seller shall promptly notify Buyer in writing of the
foregoing. If expiration or waiver of the right of first refusal
347    or Contract approval has not occurred on or before Right of First Refusal
Deadline (§ 3), this Contract shall then terminate.
348        8.6.     Title Advisory. The Title Documents affect the title,
ownership and use of the Property and should be reviewed
349    carefully. Additionally, other matters not reflected in the Title
Documents may affect the title, ownership and use of the Property,
350    including, without limitation, boundary lines and encroachments, area,
zoning, unrecorded easements and claims of easements,
351    leases and other unrecorded agreements, and various laws and governmental
regulations concerning land use, development and
352    environmental matters. The surface estate may be owned separately from
the underlying mineral estate, and transfer of the
353    surface estate does not necessarily include transfer of the mineral
rights or water rights. Third parties may hold interests in
354    oil, gas, other minerals, geothermal energy or water on or under the
Property, which interests may give them rights to
355    enter and use the Property. Such matters may be excluded from or not
covered by the title insurance policy. Buyer is advised to
356    timely consult legal counsel with respect to all such matters as there
are strict time limits provided in this Contract [e.g., Record
357    Title Objection Deadline (§ 3) and Off-Record Objection Deadline (§ 3)].


358    9.    CURRENT SURVEY REVIEW
359    9.1.     Current Survey Conditions. If the box in § 9.1.l or § 9.1.2 is
checked, Buyer, the issuer of the Title Commitment
360    or the provider of the opinion of title if an Abstract, and Buyer
    shall receive a Current Survey, i.e.,
361    Improvement Location Certificate, Improvement Survey Plat or other form
of survey set forth in § 9.1.2 (collectively, Current
362    Survey), on or before Current Survey Deadline (§ 3). The Current Survey
shall be certified by the surveyor to all those who are
363    to receive the Current Survey.
364    o     9.1.1.     Improvement Location Certificate. If the box in this §
9.1.l is checked, o Seller o Buyer shall order
365    or provide, and pay, on or before Closing, the cost of an Improvement
Location Certificate.
366    n    9.1.2.     Other Survey. If the box in this § 9.1.2 is checked, a
Current Survey, other than an Improvement
367    Location Certificate, shall be an o Improvement Survey Plat n Alla Survey
. The parties agree that payment of the cost of
368    the Current Survey and obligation to order or provide the Current Survey
shall be as follows:
369
370    Seller
371
372    9.2.     Current Survey Objection. Buyer has the right to review and
object to the Current Survey. Buyer has the Right to
373    Terminate under § 25.l, on or before the Current Survey Objection
Deadline (§ 3), if the Current Survey is not timely received
374    by Buyer or based on any unsatisfactory matter with the Current Survey,
notwithstanding§ 8.2 or§ 13.




375    
DISCLOSURE, INSPECTION AND DUE DILIGENCE





376    10.    PROPERTY DISCLOSURE, INSPECTION, INDEMNITY, INSURABILITY AND DUE
DILIGENCE.
377
10.1.    Seller's Property Disclosure. On or before Seller's Property Disclosure
Deadline (§ 3), Seller agrees to deliver to

378
Buyer the most current version of the applicable Colorado Real Estate
Commission's Seller's Property Disclosure form completed

379
by Seller to Seller's actual knowledge, current as of the date of this Contract.

380
10.2.    Inspection Objection. Unless otherwise provided in this Contract, Buyer
acknowledges that Seller is conveying

381
the Property to Buyer in an "as is" condition, "where is" and "with all faults."
Seller shall disclose to Buyer, in writing, any latent

382
defects actually known by Seller. Buyer, acting in good faith, has the right to
have inspections (by one or more third parties,

383
personally or both) of the Property and Inclusions (Inspection), at Buyer's
expense. If (1) the physical condition of the Property,

384
including, but not limited to, the roof, walls, structural integrity of the
Property, the electrical, plumbing, HVAC and other

385
mechanical systems of the Property, (2) the physical condition of the
Inclusions, (3) service to the Property (including utilities and

386
communication services), systems and components of the Property, e.g. heating
and plumbing, (4) any proposed or existing




--------------------------------------------------------------------------------






387transportation project, road, street or highway, or (5) any other activity,
odor or noise (whether on or off the Property) and its effect
388
or expected effect on the Property or its occupants is unsatisfactory, in
Buyer's sole subjective discretion, Buyer shall, on or before

389
Inspection Objection Deadline (§ 3):

390
10.2.1. Notice to Terminate. Notify Seller in writing that this Contract is
terminated; or

391
10.2.2. Inspection Objection. Deliver to Seller a written description of any
unsatisfactory physical condition that

392
Buyer requires Seller to correct.

393
Buyer has the Right to Terminate under § 25.1, on or before Inspection Objection
Deadline (§ 3) if the Property or

394
Inclusions are unsatisfactory, in Buyer's sole subjective discretion.

395
10.3.    Inspection Resolution. If an Inspection Objection is received by
Seller, on or before Inspection Objection

396
Deadline (§ 3) and if Buyer and Seller have not agreed in writing to a
settlement thereof on or before Inspection Resolution

397
Deadline (§ 3), this Contract shall terminate on Inspection Resolution Deadline
(§ 3) unless Seller receives Buyer's written

398withdrawal of the Inspection Objection before such termination, i.e., on or
before expiration of Inspection Resolution Deadline
399(§ 3).
400    10.4.    Damage, Liens and Indemnity. Buyer, except as otherwise provided
in this Contract or other written agreement
40 I    between the parties, is responsible for payment for all inspections,
tests, surveys, engineering reports, or other reports performed at
402    Buyer's request (Work) and shall pay for any damage that occurs to the
Property and Inclusions as a result of such Work. Buyer
403    shall not permit claims or liens of any kind against the Property for
Work performed on the Property at Buyer's request. Buyer
404    agrees to indemnify, protect and hold Seller harmless from and against
any liability, damage, cost or expense incurred by Seller
405    and caused by any such Work, claim, or lien. This indemnity includes
Seller's right to recover all costs and expenses incurred by
406    Seller to defend against any such liability, damage, cost or expense, or
to enforce this section, including Seller's reasonable
407    attorney fees, legal fees and expenses. The provisions of this section
shall survive the termination of this Contract. This § 10.4
408
does not apply to items performed pursuant to an Inspection Resolution.

409
10.5.    Insurability. Buyer has the right to review and object to the
availability, terms and conditions of and premium for

410
property insurance (Property Insurance). Buyer has the Right to Terminate under
§ 25.1, on or before Property Insurance

411
Objection Deadline (§ 3), based on any unsatisfactory provision of the Property
Insurance, in Buyer's sole subjective discretion.

412
10.6.    Due Diligence Documents. Seller agrees to deliver copies of the
following documents and information pertaining

413
to the Property (Due Diligence Documents) to Buyer on or before Due Diligence
Documents Delivery Deadline (§ 3):

414
10.6.l. All contracts relating to the operation, maintenance and management of
the Property;

415
10.6.2. Property tax bills for the last three years;

416
10.6.3. As-built construction plans to the Property and the tenant improvements,
including architectural, electrical,

417
mechanical, and structural systems; engineering reports; and permanent
Certificates of Occupancy, to the extent now available;

418
10.6.4. A list of all Inclusions to be conveyed to Buyer;

419
10.6.5. Operating statements for the past three years;

420
10.6.6. A rent roll accurate and correct to the date of this Contract;

421
10.6.7. All current leases, including any amendments or other occupancy
agreements, pertaining to the Property

422
(Leases);

423
10.6.8. A schedule of any tenant improvement work Seller is obligated to
complete but has not yet completed and

424
capital improvement work either scheduled or in process on the date of this
Contract;

425
10.6.9. All insurance policies pertaining to the Property and copies of any
claims which have been made for the past

426     three years;
427
10.6.10. Soils reports, Surveys and engineering reports or data pertaining to
the Property (if not delivered earlier

428
under § 8.2);

429
10.6.11. Any and all existing documentation and reports regarding Phase I and II
environmental reports, letters, test

430
results, advisories, and similar documents respective to the existence or
nonexistence of asbestos, PCB transformers, or other toxic

431
hazardous or contaminated substances, and/or underground storage tanks and/or
radon gas. If no reports are in Seller's possession

432
or known to Seller, Seller warrants that no such reports are in Seller's
possession or known to Seller;

433
10.6.12. Any Americans with Disabilities Act reports,.studies or surveys
concerning the compliance of the Property

434
with said Act;

435
l0.6.13. All permits, licenses and other building or use authorizations issued
by any governmental authority with

436
jurisdiction over the Property and written notice of any violation of any such
permits, licenses or use authorizations, if any; and

437    10.6.14. Other Documents: .
438
l0.7.    Due Diligence Documents Conditions. Buyer has the right to review and
object to Due Diligence Documents,

439
zoning and any use restrictions imposed by any governmental agency with
jurisdiction over the Property (Zoning), in Buyer's sole

440
subjective discretion, and has the right to object if Seller fails to deliver to
Buyer all Due Diligence Documents. Buyer shall also

441
have the unilateral right to waive any condition herein.

442
10.7.1. Due Diligence Documents Objection. Buyer has the Right to Terminate
under§ 25.l, on or before Due

443
Diligence Documents Objection Deadline (§ 3), based on any unsatisfactory matter
with the Due Diligence Documents, in

444
Buyer's sole subjective discretion. If all Due Diligence Documents under§ 10.6
are not received by Buyer on or before Due




--------------------------------------------------------------------------------






445
Diligence Documents Delivery Deadline (§ 3), then Buyer has the Right to
Terminate under§ 25.I on or before the earlier of ten

446
days after Due Diligence Documents Objection Deadline (§ 3) or Closing.

447
10.7.2. Zoning. Buyer has the Right to Terminate under § 25. I, on or before Due
Diligence Documents Objection

448
Deadline (§ 3), based on any unsatisfactory zoning, in Buyer's sole subjective
discretion.

449
10.8.    Due Diligence- Environmental, ADA. Buyer has the right to obtain
environmental inspections of the Property

450
including Phase I and Phase II Environmental Site Assessments, as applicable. o
Seller n Buyer shall order or provide n

451
Phase I Environmental Site Assessment, o Phase II Environmental Site Assessment
(compliant with ASTM E1527-05

452
standard practices for Environmental Site Assessments) and/or o , at the expense
of o Seller     n

453
Buyer (Environmental Inspection). In addition, Buyer may also conduct an
evaluation whether the Property complies with the

454
Americans with Disabilities Act (ADA Evaluation). All such inspections and
evaluations shall be conducted at such times as are

455
mutually agreeable to minimize the interruption of Seller's and any Seller's
tenants' business uses of the Property, if any.

456
If Buyer's Phase I Environmental Site Assessment recommends a Phase II
Environmental Site Assessment, the

457
Environmental Inspection Objection Deadline (§ 3) shall be extended by days
(Extended Environmental Inspection

458
Objection Deadline) and if such Extended Environmental Inspection Objection
Deadline extends beyond the Closing Date (§ 3),

459
the Closing Date (§ 3) shall be extended a like period of time.

460
Buyer has the Right to Terminate under § 25.l, on or before Environmental
Inspection Objection Deadline (§ 3), or if

461
applicable the Extended Environmental Inspection Objection Deadline, based on
any unsatisfactory results of Environmental

462
Inspection, in Buyer's sole subjective discretion.

463
Buyer has the Right to Terminate under § 25.l, on or before ADA Evaluation
Objection Deadline (§ 3), based on any

464
unsatisfactory ADA Evaluation, in Buyer's sole subjective discretion.

465
10.9.    Existing Leases; Modification of Existing Leases; New Leases. Seller
states that none of the Leases to be

466
assigned to the Buyer at the time of Closing contain any rent concessions, rent
reductions or rent abatements except as disclosed in

467
the Lease or other writing received by Buyer. Seller shall not amend, alter,
modify, extend or cancel any of the Leases nor shall

468
Seller enter into any new leases affecting the Property without the prior
written consent of Buyer, which consent shall not be

469
unreasonably withheld or delayed.



470    11.    TENANT ESTOPPEL STATEMENTS.
471    11.1. Tenant Estoppel Statements Conditions. Buyer has the right to
review and object to any Estoppel Statements.
472    Seller shall obtain and deliver to Buyer on or before Tenant Estoppel
Statements Deadline (§ 3), statements in a form and
473    substance reasonably acceptable to Buyer, from each occupant or tenant at
the Property (Estoppel Statement)    attached to a copy of
474    such occupant's or tenant's lease and any amendments (Lease) stating:
475    11.1.1. The commencement date of the Lease and scheduled termination date
of the Lease;
476    11.1.2. That said Lease is in full force and effect and that there have
been no subsequent modifications or
477    amendments;    
478
11.1.3. The amount of any advance rentals paid, rent concessions given, and
deposits paid to Seller;

479
11.1.4. The amount of monthly (or other applicable period) rental paid to
Seller;

480
11.1.5. That there is no default under the terms of said Lease by landlord or
occupant; and

481
11.1.6. That the Lease to which the Estoppel is attached is a true, correct and
complete copy of the Lease demising

482
the premises it describes.    

483
11.2.    Tenant Estoppel Statements Objection. Buyer has the Right to Terminate
under § 25.l, on or before Tenant

484    Estoppel Statements Objection Deadline (§ 3), based on any unsatisfactory
Estoppel Statement, in Buyer's sole subjective
485    discretion, or if Seller fails to deliver the Estoppel Statements on or
before Tenant Estoppel Statements Deadline (§ 3). Buyer
486    shall also have the unilateral right to waive any unsatisfactory Estoppel
Statement.


487    
CLOSING PROVISIONS





488    12. CLOSING DOCUMENTS, INSTRUCTIONS AND CLOSING.
489    12.1.    Closing Documents and Closing Information. Seller and Buyer
shall cooperate with the Closing Company to
490    enable the Closing Company to prepare and deliver documents required for
Closing to Buyer and Seller and their designees. If
491    Buyer is obtaining a new loan to purchase the Property, Buyer
acknowledges Buyer's lender shall be required to provide the
492    Closing Company, in a timely manner, all required Joan documents and
financial information concerning Buyer's new loan. Buyer
493
and Seller will furnish any additional information and documents required by
Closing Company that will be necessary to complete

494
this transaction. Buyer and Seller shall sign and complete all customary or
reasonably required documents at or before Closing.

495
12.2.    Closing Instructions. Colorado Real Estate Commission's Closing
Instructions o Are n Are Not executed with

496
this Contract.

497
12.3.    Closing. Delivery of deed from Seller to Buyer shall be at closing
(Closing). Closing shall be on the date specified

498
as the Closing Date (§ 3) or by mutual agreement at an earlier date. The hour
and place of Closing shall be as designated by     

499     Buyer .



--------------------------------------------------------------------------------






500    12.4.    Disclosure of Settlement Costs. Buyer and Seller acknowledge
that costs, quality, and extent of service vary
501    between different settlement service providers (e.g., attorneys, lenders,
inspectors and title companies).


502    13. TRANSFER OF TITLE. Subject to tender of payment at Closing as
required herein and compliance by Buyer with the
503    other terms and provisions hereof, Seller shall execute and deliver a
good and sufficient Special Warranty      deed
504    to Buyer, at Closing, conveying the Property free and clear of all taxes
except the general taxes for the year of Closing. Except as
505    provided herein, title shall be conveyed free and clear of all liens,
including any governmental liens for special improvements
506    installed as of the date of Buyer's signature hereon, whether assessed or
not. Title shall be conveyed subject to:
507    13.1.     Those specific Exceptions described by reference to recorded
documents as reflected in the Title Documents
508    accepted by Buyer in accordance with Record Title (§ 8.1),
509    13.2.     Distribution utility easements (including cable TV),
510    13.3.    Those specifically described rights of third parties not shown
by the public records of which Buyer has actual
511    knowledge and which were accepted by Buyer in accordance with Off-Record
Title (§ 8.2) and Current Survey Review (§ 9),
512    13.4.    Inclusion of the Property within any special taxing district,
and
513    13.5.    Other .


514    14. PAYMENT OF ENCUMBRANCES. Any encumbrance required to be paid shall be
paid at or before Closing from the
515    proceeds of this transaction or from any other source.


516    15. CLOSING COSTS, CLOSING FEE, ASSOCIATION FEES AND TAXES.
517    15.1.     Closing Costs. Buyer and Seller shall pay, in Good Funds, their
respective closing costs and all other items required
518    to be paid at Closing, except as otherwise provided herein.
519    15.2.    Closing Services Fee. The fee for real estate closing services
shall be paid at Closing by o Buyer n Seller
520    o One-Half by Buyer and One-Half by Seller o Other .
521    15.3.    Status Letter and Record Change Fees. Any fees incident to the
issuance of Association's statement of
522     assessments (Status Letter) shall be paid by o Buyer o Seller o One-Half
by Buyer and One-Half by Seller o None.
523    Any record change fee assessed by the Association including, but not
limited to, ownership record transfer fees regardless of name
524    or title of such fee (Association's Record Change Fee) shall be paid by o
Buyer o Seller o One-Half by Buyer and One-Half
525    by Seller o None.
526    15.4.    Local Transfer Tax. o The Local Transfer Tax of     % of the
Purchase Price shall be paid at Closing by
527    o Buyer n Seller o One-Half by Buyer and One-Half by Seller o None.
528    15.5.     Private Transfer Fee. Private transfer fees and other fees due
to a transfer of the Property, payable at Closing, such
529    as community association fees, developer fees and foundation fees, shall
be paid at Closing by o Buyer o Seller o One-Half by
530    Buyer and One-Half by Seller o None. The Private Transfer fee, whether
one or more, is for the following association(s):
531         in the total amount of     % of the Purchase Price or $ .
532    15.6.     Water Transfer Fees. The Water Transfer Fees can change. The
fees, as of the date of this Contract, do not exceed:
533    $ for o Water Stock/Certificates o Water District
534    $ for o Augmentation Membership o Small Domestic Water Company o and
shall be
535    paid at Closing by o Buyer o Seller o One-Half by Buyer and One-Half by
Seller n None.
536    15.7.    Sales and Use Tax. Any sales and use tax that may accrue because
of this transaction shall be paid when due by o
537    Buyer n Seller o One-Half by Buyer and One-Half by Seller o None.


538    16. PRORATIONS. The following shall be prorated to Closing Date (§ 3),
except as otherwise provided:
539    16.1.    Taxes. Personal property taxes, if any, special taxing district
assessments, if any, and general real estate taxes for the
540    year of Closing, based on o Taxes for the Calendar Year Immediately
Preceding Closing n Most Recent Mill Levy and
541    Most Recent Assessed Valuation, or o Other .
542    16.2. Rents. Rents based on o Rents Actually Received n Accrued. At
Closing, Seller shall transfer or credit to
543    Buyer the security deposits for all Leases assigned, or any remainder
after lawful deductions, and notify all tenants in writing of
544    such transfer and of the transferee's name and address. Seller shall
assign to Buyer all Leases in effect at Closing and Buyer shall
545    assume Seller's obligations under such Leases.
546    16.3.    Association Assessments. Current regular Association assessments
and dues (Association Assessments) paid in
547     advance shall be credited to Seller at Closing. Cash reserves held out
of the regular Association Assessments for deferred
548    maintenance by the Association shall not be credited to Seller except as
may be otherwise provided by the Governing Documents.
549    Buyer acknowledges that Buyer may be obligated to pay the Association, at
Closing, an amount for reserves or working capital.
550    Any special assessment assessed prior to Closing Date (§ 3) by the
Association shall be the obligation of o Buyer n Seller.
551    Except however, any special assessment by the Association for
improvements that have been installed as of the date of Buyer's
552    signature hereon, whether assessed prior to or after Closing, shall be
the obligation of Seller. Seller represents that the Association
553    Assessments are currently payable at $15,548.00 per year and that there
are no unpaid regular or special
554    assessments against the Property except the current regular assessments
and N/A     . Such
  



--------------------------------------------------------------------------------






555
assessments are subject to change as provided in the Governing Documents. Seller
agrees to promptly request the Association to

556
deliver to Buyer before Closing Date (§ 3) a current Status Letter.

557
16.4. Other Prorations. Water and sewer charges, propane, interest on continuing
loan, and .

558
16.5. Final Settlement. Unless otherwise agreed in writing, these prorations
shall be final.



559
17. POSSESSION. Possession of the Property shall be delivered to Buyer on
Possession Date (§ 3) at Possession Time (§ 3),

560
subject to the following Leases or tenancies:

561
N/A

562



563
If Seller, after Closing, fails to deliver possession as specified, Seller shall
be subject to eviction and shall be additionally

564
liable to Buyer for payment of $ N/A     per day (or any part of a day
notwithstanding § 18.1) from Possession Date

565
(§ 3) and Possession Time (§ 3) until possession is delivered.



566    
GENERAL PROVISIONS



567
18. DAY; COMPUTATION OF PERIOD OF DAYS, DEADLINE.

568
18.1. Day. As used in this Contract, the term "day" shall mean the entire day
ending at 11:59 p.m., United States

569 Mountain Time (Standard or Daylight Savings as applicable).
570
18.2. Computation of Period of Days, Deadline. In computing a period of days,
when the ending date is not specified,

571
the first day is excluded and the last day is included, e.g., three days after
MEC. If any deadline falls on a Saturday, Sunday or

572
federal or Colorado state holiday (Holiday), such deadline n Shall o Shall Not
be extended to the next day that is not a

573
Saturday, Sunday or Holiday. Should neither box be checked, the deadline shall
not be extended.



574
19. CAUSES OF LOSS, INSURANCE; DAMAGE TO INCLUSIONS AND SERVICES; CONDEMNATION;
AND

575
WALK-THROUGH. Except as otherwise provided in this Contract, the Property,
Inclusions or both shall be delivered in the

576
condition existing as of the date of this Contract, ordinary wear and tear
excepted.

577
19.1. Causes of Loss, Insurance. In the event the Property or Inclusions are
damaged by fire, other perils or causes of

578
loss prior to Closing in an amount of not more than ten percent of the total
Purchase Price (Property Damage), Seller shall be

579
obligated to repair the same before Closing Date (§ 3). Buyer has the Right to
Terminate under § 25. l, on or before Closing Date

580
(§ 3), if the Property Damage is not repaired before Closing Date (§ 3) or if
the damage exceeds such sum. Should Buyer elect to

581
carry out this Contract despite such Property Damage, Buyer shall be entitled to
a credit at Closing for all insurance proceeds that

582
were received by Seller (but not the Association, if any) resulting from such
damage to the Property and Inclusions, plus the

583
amount of any deductible provided for in such insurance policy. Such credit
shall not exceed the Purchase Price. In the event Seller

584
has not received such insurance proceeds prior to Closing, the parties may agree
to extend the Closing Date (§ 3) or, at the option

585
of Buyer, Seller shall assign such proceeds at Closing, plus credit Buyer the
amount of any deductible provided for in such

586
insurance policy, but not to exceed the total Purchase Price.

587
19.2. Damage, Inclusions and Services. Should any Inclusion or service
(including utilities and communication

588
services), system, component or fixture of the Property (collectively Service),
e.g., heating or plumbing, fail or be damaged

589
between the date of this Contract and Closing or possession, whichever shall be
earlier, then Seller shall be liable for the repair or

590
replacement of such Inclusion or Service with a unit of similar size, age and
quality, or an equivalent credit, but only to the extent

591
that the maintenance or replacement of such Inclusion or Service is not the
responsibility of the Association, if any, less any

592
insurance proceeds received by Buyer covering such repair or replacement. If the
failed or damaged Inclusion or Service is not

593
repaired or replaced on or before Closing or possession, whichever shall be
earlier, Buyer has the Right to Terminate under § 25.1,

594
on or before Closing Date (§ 3), or, at the option of Buyer, Buyer shall be
entitled to a credit at Closing for the repair or

595
replacement of such Inclusion or Service. Such credit shall not exceed the
Purchase Price. If Buyer receives such a credit, Seller's

596
right for any claim against the Association, if any, shall survive Closing.
Seller and Buyer are aware of the existence of pre-owned

597
home warranty programs that may be purchased and may cover the repair or
replacement of such Inclusions.

598
19.3. Condemnation. In the event Seller receives actual notice prior to Closing
that a pending condemnation action may

599     result in a taking of all or part of the Property or Inclusions, Seller
shall promptly notify Buyer, in writing, of such condemnation
600     action. Buyer has the Right to Terminate under § 25. l, on or before
Closing Date (§ 3), based on such condemnation action, in
601    Buyer's sole subjective discretion. Should Buyer elect to consummate this
Contract despite such diminution of value to the
602    Property and Inclusions, Buyer shall be entitled to a credit at Closing
for all condemnation proceeds awarded to Seller for the
603    diminution in the value of the Property or Inclusions but such credit
shall not include relocation benefits or expenses, or exceed the
604     Purchase Price.
605        19.4.    Walk-Through and Verification of Condition. Buyer, upon
reasonable notice, has the right to walk through the
606    Property prior to Closing to verify that the physical condition of the
Property and Inclusions complies with this Contract.



--------------------------------------------------------------------------------






607     20. RECOMMENDATION OF LEGAL AND TAX COUNSEL. By signing this Contract,
Buyer and Seller acknowledge
608     that the respective broker has advised that this Contract has important
legal consequences and has recommended the examination
609     of title and consultation with legal and tax or other counsel before
signing this Contract.


610     21. TIME OF ESSENCE, DEFAULT AND REMEDIES. Time is of the essence
hereof. If any note or check received as
611     Earnest Money hereunder or any other payment due hereunder is not paid,
honored or tendered when due, or if any obligation
612 hereunder is not performed or waived as herein provided, the nondefaulting
party has the following remedies:
613 21.1. If Buyer is in Default:
614    o     21.1.1.     Specific Performance. Seller may elect to treat this
Contract as canceled, in which case all Earnest Money
615 (whether or not paid by Buyer) shall be paid to Seller and retained by
Seller; and Seller may recover such damages as may be
616 proper; or Seller may elect to treat this Contract as being in full force
and effect and Seller has the right to specific performance or
617    damages.
618 21.1.2. Liquidated Damages, Applicable. This § 21.1.2 shall apply unless the
box in § 21.1.1. is checked. All
619     Earnest Money (whether or not paid by Buyer) shall be paid to Seller,
and retained by Seller. Both parties shall thereafter be
620     released from all obligations hereunder. It is agreed that the Earnest
Money specified in § 4.1 is LIQUIDATED DAMAGES, and
621     not a penalty, which amount the parties agree is fair and reasonable and
(except as provided in §§ 10.4, 22, 23 and 24), said
622     payment of Earnest Money shall be SELLER'S ONLY REMEDY for Buyer's
failure to perform the obligations of this Contract.
623 Seller expressly waives the remedies of specific performance and additional
damages.
624 21.2. If Seller is in Default: Buyer may elect to treat this Contract as
canceled, in which case all Earnest Money received
625     hereunder shall be returned and Buyer may recover such damages as may be
proper, or Buyer may elect to treat this Contract as
626     being in full force and effect and Buyer has the right to specific
performance or damages, or both.


627     22. LEGAL FEES, COST AND EXPENSES. Anything to the contrary herein
notwithstanding, in the event of any arbitration
628     or litigation relating to this Contract, prior to or after Closing Date
(§ 3), the arbitrator or court shall award to.the prevailing party
629     all reasonable costs and expenses, including attorney fees, legal fees
and expenses.


630     23. MEDIATION. If a dispute arises relating to this Contract, prior to
or after Closing, and is not resolved, the parties shall first
631     proceed in good faith to submit the matter to mediation. Mediation is a
process in which the parties meet with an impartial person
632     who helps to resolve the dispute informally and confidentially.
Mediators cannot impose binding decisions. The parties to the
633     dispute must agree, in writing, before any settlement is binding. The
parties will jointly appoint an acceptable mediator and will
634     share equally in the cost of such mediation. The mediation, unless
otherwise agreed, shall terminate in the event the entire dispute
635     is not resolved within thirty days of the date written notice requesting
mediation is delivered by one party to the other at the party's
636 last known address. This section shall not alter any date in this Contract,
unless otherwise agreed.


637     24. EARNEST MONEY DISPUTE. Except as otherwise provided herein, Earnest
Money Holder shall release the Earnest
638     Money as directed by written mutual instructions, signed by both Buyer
and Seller. In the event of any controversy regarding the
639     Earnest Money (notwithstanding any termination of this Contract),
Earnest Money Holder shall not be required to take any action.
640     Earnest Money Holder, at its sole subjective discretion, has several
options: (1) await any proceeding, (2) interplead all parties and
641     deposit Eamest Money into a court of competent jurisdiction and shall
recover court costs and reasonable attorney and legal fees,
642     or (3) provide notice to Buyer and Seller that unless Earnest Money
Holder receives a copy of the Summons and Complaint or
643     Claim (between Buyer and Seller) containing the case number of the
lawsuit (Lawsuit) within one hundred twenty days of Earnest
644     Money Holder's notice to the parties, Earnest Money Holder shall be
authorized to return the Earnest Money to Buyer. In the event
645     Earnest Money Holder does receive a copy of the Lawsuit, and has not
interpled the monies at the time of any Order, Earnest
646     Money Holder shall disburse the Earnest Money pursuant to the Order of
the Court. The parties reaffirm the obligation of
647     Mediation (§ 23).


648     25. TERMINATION.
649     25.1. Right to Terminate. If a party has a right to terminate, as
provided in this Contract (Right to Terminate), the
650     termination shall be effective upon the other party's receipt of a
written notice to terminate (Notice to Terminate), provided such
651     written notice was received on or before the applicable deadline
specified in this Contract. If the Notice to Terminate is not
652     received on or before the specified deadline, the party with the Right
to Terminate shall have accepted the specified matter,
653 document or condition as satisfactory and waived the Right to Terminate
under such provision.
654 25.2. Effect of Termination. In the event this Contract is terminated, all
Earnest Money received hereunder shall be
655 returned and the parties shall be relieved of all obligations hereunder,
subject to §§ 10.4, 22, 23 and 24.


656     26. ENTIRE AGREEMENT, MODIFICATION, SURVIVAL. This Contract, its
exhibits and specified addenda, constitute
657     the entire agreement between the parties relating to the subject hereof,
and any prior agreements pertaining thereto, whether oral or
658     written, have been merged and integrated into this Contract. No
subsequent modification of any of the terms of this Contract shall



--------------------------------------------------------------------------------






659    be valid, binding upon the parties, or enforceable unless made in writing
and signed by the parties. Any right or obligation in this
660    Contract that, by its terms, exists or is intended to be performed after
termination or Closing shall survive the same.


661 27. NOTICE, DELIVERY, AND CHOICE OF LAW.
662     27.1. Physical Delivery. All notices must be in writing, except as
provided in § 27.2. Any document, including a signed
663     document or notice, from or on behalf of Seller, and delivered to Buyer
shall be effective when physically received by Buyer, any
664     signatory on behalf of Buyer, any named individual of Buyer, any
representative of Buyer, or Brokerage Firm of Broker working
665     with Buyer (except for delivery, after Closing, of the notice requesting
mediation described in § 23) and except as provided in
666     § 27.2. Any document, including a signed document or notice, from or on
behalf of Buyer, and delivered to. Seller shall be
667     effective when physically received by Seller, any signatory on behalf of
Seller, any named individual of Seller, any representative
668     of Seller, or Brokerage Firm of Broker working with Seller (except for
delivery, after Closing, of the notice requesting mediation
669 described in § 23) and except as provided in § 27.2.
670     27.2. Electronic Delivery. As an alternative to physical delivery, any
document, including any signed document or
671     written notice may be delivered in electronic form only by the following
indicated methods: o Facsimile o Email
672     o Internet n No Electronic Delivery. If the box "No Electronic Delivery"
is checked, this § 27.2 shall not be applicable and
673 § 27. 1 shall govern notice and delivery. Documents with original signatures
shall be provided upon request of any party.
674     27.3. Choice of Law. This Contract and all disputes arising hereunder
shall be governed by and construed in accordance
675     with the laws of the State of Colorado that would be applicable to
Colorado residents who sign a contract in Colorado for property
676 located in Colorado.


677 28. NOTICE OF ACCEPTANCE, COUNTERPARTS. This proposal shall expire unless
accepted in writing by Buyer and
678     Seller, as evidenced by their signatures below, and the offering party
receives notice of such acceptance pursuant to § 27 on or
679     before Acceptance Deadline Date (§ 3) and Acceptance Deadline Time (§
3). If accepted, this document shall become a contract
680    between Seller and Buyer. A copy pf this Contract may be executed by each
party, separately, and when each party has executed a
681    copy thereof, such copies taken together shall be deemed to be a full and
complete contract between the parties.


682     29. GOOD FAITH. Buyer and Seller acknowledge that each party has an
obligation to act in good faith, including but not
683     limited to exercising the rights and obligations set forth in the
provisions of Financing Conditions and Obligations (§ 5), Record
684     Title and Off-Record Title (§ 8), Current Survey Review (§ 9) and
Property Disclosure, Inspection, Indemnity, Insurability
685     and Due Diligence (§ 10).


686
ADDITIONAL PROVISIONS AND ATTACHMENTS



687    30. ADDITIONAL PROVISIONS. (The following additional provisions have not
been approved by the Colorado Real Estate
688    Commission.)
689    See Additional Provisions in the Agreement to which this Exhibit A is
attached and made an integral part thereof.
690
691
692     31. ATTACHMENTS.
693    31.1.    The following attachments are a part of this Contract:
694
695
696
697
698    31.2.     The following disclosure forms are attached but are not a part
of this Contract:
699
700
701
702    
SIGNATURES





Buyer's Name:     Buyer's Name:     






    
Buyer's Signature    Date     Buyer's Signature    Date











--------------------------------------------------------------------------------




Address:         Address:    
    
Phone No.:         Phone No.:    
Fax No.:         Fax No.:    
Electronic Address:         Electronic Address:    




703    [NOTE: If this offer is being countered or rejected, do not sign this
document. Refer to § 32]




Seller's Name:     Seller's Name:     






    
Seller's Signature    Date     Seller's Signature    Date


Address:         Address:    
    
Phone No.:         Phone No.:    
Fax No.:         Fax No.:    
Electronic Address:         Electronic Address:    


704    32. COUNTER; REJECTION. This offer is o Countered o Rejected.
705    Initials only of party (Buyer or Seller) who countered or rejected offer


706    
END OF CONTRACT TO BUY AND SELL REAL ESTATE




--------------------------------------------------------------------------------



33. BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE
(To be completed by Broker working with Buyer)


Broker o Does o Does Not acknowledge receipt of Earnest Money deposit and, while
not a party to the Contract, agrees to
cooperate upon request with any mediation concluded under § 23. Broker agrees
that if Brokerage Firm is the Earnest Money
Holder and, except as provided in § 24, if the Earnest Money has not already
been returned following receipt of a Notice to
Terminate or other written notice of termination, Earnest Money Holder shall
release the Earnest Money as directed by the written mutual instructions. Such
release of Earnest Money shall be made within five days of Earnest Money
Holder's receipt of the
executed written mutual instructions, provided the Earnest Money check has
cleared.


Broker is working with Buyer as a o Buyer's Agent o Seller's Agent o
Transaction-Broker in this transaction.
o This is a Change of Status.


Brokerage Finn's compensation or commission is to be paid by o Listing Brokerage
Firm o Buyer o Other .


Brokerage Firm's Name:     
Broker's Name:     


    
Broker's Signature    Date


Address:         
    
Phone No.:         
Fax No.:         
Electronic Address:         



--------------------------------------------------------------------------------



34. BROKER'S ACKNOWLEDGMENTS AND COMPENSATION DISCLOSURE
(To be completed by Broker working with Seller)
Broker o Does o Does Not acknowledge receipt of Earnest Money deposit and, while
not a party to the Contract, agrees to
cooperate upon request with any mediation concluded under § 23. Broker agrees
that if Brokerage Firm is the Earnest Money



--------------------------------------------------------------------------------




Holder and, except as provided in § 24, if the Earnest Money has not already
been returned following receipt of a Notice to
Terminate or other written notice of termination, Earnest Money Holder shall
release the Earnest Money as directed by the written mutual instructions. Such
release of Earnest Money shall be made within five days of Earnest Money
Holder's receipt of the
executed written mutual instructions, provided the Earnest Money check has
cleared.


Broker is working with Seller as a o Seller's Agent o Buyer's Agent o
Transaction-Broker in this transaction.
o This is a Change of Status.


Brokerage Firm's compensation or commission is to be paid by o Seller o Buyer o
Other .




Brokerage Firm's Name:     
Broker's Name:     


    
Broker's Signature    Date


Address:         
    
Phone No.:         
Fax No.:         
Electronic Address:         







